Exhibit 10.1

 

AGREEMENT AND PLAN OF MERGER

among

TravelCenters of America, Inc.

Hospitality Properties Trust

HPT TA Merger Sub Inc.

and

Oak Hill Capital Partners, L.P.

September 15, 2006

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS

1

Section 1.01. Certain Definitions

1

 

 

ARTICLE II THE MERGER

6

Section 2.01. The Merger

6

Section 2.02. Effect of Merger

6

Section 2.03. Additional Actions

6

Section 2.04. Certificate of Incorporation By-laws, Directors and Officers of
the Surviving Corporation

7

Section 2.05. Effect of Merger on Capital Stock of Constituent Corporations

7

Section 2.06. Effect of Merger on Company Stock Options and Company Warrants

9

Section 2.07. Withholding

10

 

 

ARTICLE III PAYMENT OF MERGER CONSIDERATION

10

Section 3.01. Merger Consideration

10

Section 3.02. Post-Closing Adjustment of Merger Consideration

11

Section 3.03. Escrow Agreement and Escrow Fund

14

Section 3.04. Exchange of Certificates Representing Company Securities

14

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

16

Section 4.01. Organization

16

Section 4.02. Subsidiaries

17

Section 4.03. Capitalization

17

Section 4.04. Authorization

18

Section 4.05. No Violation

18

Section 4.06. Approvals

19

Section 4.07. Financial Statements

19

Section 4.08. Absence of Certain Transactions

20

Section 4.09. Taxes

21

Section 4.10. Litigation

23

Section 4.11. Environmental Matters

23

Section 4.12. Title to Property

25

Section 4.13. Condition of Property

26

Section 4.14. Contracts

26

Section 4.15. Employee and Labor Matters and Plans

27

Section 4.16. Insurance Policies

30

Section 4.17. Intellectual Property

30

Section 4.18. Permits

30

Section 4.19. Compliance with Laws

31

Section 4.20. Brokerage Fees

31

Section 4.21. Affiliate Agreements

31

Section 4.22. No Other Representations or Warranties

31

 

i


--------------------------------------------------------------------------------




 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

32

Section 5.01. Organization

32

Section 5.02. Authorization

32

Section 5.03. No Violation

32

Section 5.04. Approvals

33

Section 5.05. Litigation

33

Section 5.06. Available Funds

33

Section 5.07. Brokerage Fees

34

Section 5.08. No Other Representations or Warranties

34

 

 

ARTICLE VI COVENANTS

34

Section 6.01. Interim Operations of the Company

34

Section 6.02. Access to Information

36

Section 6.03. Consents and Approvals

37

Section 6.04. Employment Matters

38

Section 6.05. Publicity

39

Section 6.06. Notification of Certain Matters

40

Section 6.07. Directors’ and Officers’ Indemnification

40

Section 6.08. Additional Agreements

41

Section 6.09. Cooperation with Financing

41

Section 6.10. Conduct of Business of Parent and Merger Sub Pending the Merger

42

Section 6.11. No Adverse Change in Financial Commitments

42

Section 6.12. Termination of Affiliate Contracts

42

Section 6.13. Stockholder Approval; Stockholder Notice

43

Section 6.14. No Solicitation or Negotiation

43

Section 6.15. Repayment of Outstanding Indebtedness

43

Section 6.16. Consultation

44

Section 6.17. Real Property Matters

44

Section 6.18. Additional Financial Statements

44

Section 6.19. No Control of Other Party’s Business

45

 

 

ARTICLE VII CONDITIONS

45

Section 7.01. Conditions to the Obligations of All Parties

45

Section 7.02. Conditions to the Obligations of Parent and Merger Sub

45

Section 7.03. Conditions to the Obligations of the Company

46

 

 

ARTICLE VIII CLOSING; TERMINATION

47

Section 8.01. Closing

47

Section 8.02. Termination

48

Section 8.03. Effect of Termination

48

 

 

ARTICLE IX GENERAL PROVISIONS

49

Section 9.01. Non-Survival of Representations and Warranties

49

Section 9.02. Costs and Expenses

49

Section 9.03. Notices

49

 

ii


--------------------------------------------------------------------------------




 

Section 9.04. Stockholders Representative

51

Section 9.05. Counterparts

51

Section 9.06. Entire Agreement

51

Section 9.07. Governing Law; Exclusive Jurisdiction

51

Section 9.08. Third Party Rights; Assignment

52

Section 9.09. Waivers and Amendments

52

Section 9.10. Schedules

52

Section 9.11. Enforcement

52

Section 9.12. [Reserved.]

53

Section 9.13. Headings; Interpretation

53

Section 9.14. Nonliability of Trustees

53

 

iii


--------------------------------------------------------------------------------




The Disclosure Schedules to the Agreement and Plan of Merger have been omitted
and will be supplementally furnished to the Securities and Exchange Commission
upon request.

iv


--------------------------------------------------------------------------------




INDEX OF DEFINED TERMS

Accounting Firm

 

12

 

Actual Balance Sheet

 

11

 

Actual Net Working Capital

 

11

 

Additional Financial Statements

 

44

 

Additional Transaction Bonuses

 

1

 

Affiliate

 

2

 

Agreement

 

1

 

Antitrust Division

 

37

 

Balance Sheet Date

 

19

 

Certificate of Merger

 

6

 

Certificates

 

14

 

Closing

 

47

 

Closing Date

 

2

 

Closing Transaction Bonus Payout Amount

 

10

 

Code

 

2

 

Company

 

1

 

Company Balance Sheet

 

19

 

Company Closing Costs

 

2

 

Company Common Stock

 

2

 

Company Material Adverse Effect

 

2

 

Company Preferred Stock

 

17

 

Company Securities

 

13

 

Company Stock

 

2

 

Company Stock Option

 

9

 

Company Stock Option Exercise Price

 

9

 

Company Subsidiary

 

2

 

Company Warrant

 

2

 

Company Warrant Exercise Price

 

9

 

Confidentiality Agreement

 

36

 

Constituent Corporations

 

6

 

Covered Parties

 

40

 

Covered Party

 

40

 

D&T

 

12

 

Dataroom

 

3

 

Declaration

 

53

 

DGCL

 

1

 

Dissenting Shares

 

8

 

Effective Time

 

3

 

Employee Plan

 

27

 

Environmental Law

 

3

 

Environmental Permit

 

3

 

ERISA

 

3

 

ERISA Affiliate

 

3

 

Escrow Agent

 

14

 

Escrow Agreement

 

14

 

Escrow Amount

 

14

 

Escrow Fund

 

14

 

Estimated Merger Consideration

 

11

 

Estimated Net Working Capital

 

11

 

Estimated Per Share Merger Consideration

 

11

 

Excess Payment

 

13

 

Exchange Act

 

3

 

Exchange Agent

 

14

 

Exchange Fund

 

14

 

Final Statement

 

13

 

Financial Statements

 

19

 

Financing

 

33

 

Financing Commitment

 

33

 

FIRPTA Certificate

 

15

 

FTC

 

37

 

Fully Diluted Basis

 

3

 

GAAP

 

3

 

Good Faith Deposit

 

47

 

Governmental Antitrust Authority

 

37

 

Governmental Entity

 

3

 

Hazardous Materials

 

3

 

HSR Act

 

3

 

Indebtedness

 

4

 

Intellectual Property

 

30

 

Intercompany Indebtedness

 

4

 

Interest Factor

 

4

 

IRS

 

4

 

Judgment

 

4

 

knowledge

 

4

 

Law

 

4

 

Leased Premises

 

25

 

Letter of Transmittal

 

14

 

Liabilities

 

4

 

Lien

 

4

 

Material Contracts

 

27

 

Merger

 

1

 

Merger Consideration

 

10

 

Merger Sub

 

1

 

Net Working Capital

 

11

 

Notice of Disagreement

 

12

 

Oak Hill

 

1

 

v


--------------------------------------------------------------------------------


 

Owned Property

 

25

 

Parent

 

1

 

Parent Closing Costs

 

4

 

Payment Shortfall

 

13

 

Per Share Merger Consideration

 

11

 

Permits

 

5

 

Person

 

5

 

Proceeding

 

5

 

PWC

 

44

 

Recipients

 

13

 

Requisite Regulatory Approvals

 

5

 

SEC

 

5

 

Secretary of State

 

6

 

Securities

 

41

 

Securities Act

 

5

 

Special Costs

 

5

 

Stock Option Plan

 

9

 

Stockholder Approval

 

5

 

Stockholder Notice

 

43

 

Stockholders

 

1

 

Stockholders Agreement

 

5

 

Stockholders Representative

 

1

 

Subsidiary

 

5

 

Surveys

 

26

 

Surviving Corporation

 

6

 

Target Net Working Capital

 

5

 

Tax Return

 

23

 

Taxes

 

23

 

Transaction Bonus Agreements

 

6

 

Warrant Agreement

 

6

 

Working Capital Adjustment Amount

 

11

 

Working Capital Statement

 

11

 

Written Consent

 

1

 

 


--------------------------------------------------------------------------------


AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (the “Agreement”), dated September 15, 2006,
among TravelCenters of America, Inc., a Delaware corporation (the “Company”),
Hospitality Properties Trust, a Maryland real estate investment trust
(“Parent”), HPT TA Merger Sub Inc., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Merger Sub”), and Oak Hill Capital Partners, L.P., a
Delaware limited partnership (“Oak Hill”), solely in its capacity as the
representative for the stockholders of the Company as further provided herein
(in such capacity, the “Stockholders Representative”).

WHEREAS, the Board of Directors of the Company has (i) determined that it is in
the best interests of the Company and the stockholders of the Company, and
declared it advisable, to enter into this Agreement with Parent and Merger Sub
providing for the merger (the “Merger”) of Merger Sub with and into the Company
in accordance with the General Corporation Law of the State of Delaware (the
“DGCL”), upon the terms and subject to the conditions set forth herein,
(ii) approved this Agreement in accordance with the DGCL, upon the terms and
subject to the conditions set forth herein, and (iii) resolved to recommend
adoption of this Agreement by the stockholders of the Company;

WHEREAS, the Boards of Directors of Parent and Merger Sub have each approved,
and the Board of Directors of Merger Sub has declared it advisable for Merger
Sub to enter into, this Agreement providing for the Merger in accordance with
the DGCL, upon the terms and subject to the conditions set forth herein; and

WHEREAS, simultaneously herewith, each of the stockholders of the Company listed
on Schedule 4.04(b) hereto (the “Stockholders”), who collectively own in excess
of 90% of the voting power of the Company, will execute and deliver a written
consent (the “Written Consent”) (i) approving this Agreement, the Merger and the
other transactions contemplated hereby, and (ii) designating Oak Hill as the
Stockholders Representative.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements of the parties hereto contained herein, and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, and
subject to the satisfaction or waiver of the conditions hereof, the parties
hereto agree as follows:


ARTICLE I


DEFINITIONS

Section 1.01.  Certain Definitions.

Certain terms used in this Agreement and the Schedules hereto are defined as
follows:

“Additional Transaction Bonuses” means the transaction bonuses granted by the
Company to senior executives of the Company between the date hereof and the
Closing Date.

1


--------------------------------------------------------------------------------




“Affiliate” of a Person shall mean another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person.

“Closing Date” shall mean the date on which the Closing occurs.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company Closing Costs” shall mean (i) any and all costs and expenses of the
Company or its Affiliates incurred prior to the Effective Time in connection
with, or as a result of or related to, the sale process with respect to the
Company and the negotiation, preparation, execution and closing of the
transactions contemplated hereby, including, but not limited to, the fees and
expenses of all professional advisors, investment bankers, brokers, accountants,
attorneys, consultants, engineers and representatives of the Company or its
Affiliates and (ii) the amount of any Additional Transaction Bonuses; provided,
however, any Special Costs shall not be deemed to be, or included in the
calculation of, Company Closing Costs.

“Company Common Stock” shall mean the Common Stock, $0.0001 par value per share,
of the Company.

“Company Material Adverse Effect” shall mean any change or effect that is
materially adverse to the business, properties, assets, financial condition or
results of operations of the Company and the Company Subsidiaries taken as a
whole, other than any change or effect resulting from (i) changes in general
economic conditions, (ii) general changes or developments in the industries in
which the Company and the Company Subsidiaries operate, including changes in
refined product margin, (iii) the announcement of this Agreement and the
transactions contemplated hereby, including any termination of, reduction in or
similar negative impact on relationships, contractual or otherwise, with any
customers, suppliers, distributors, partners or employees of the Company and the
Company Subsidiaries, or the performance of this Agreement and the transactions
contemplated hereby, including compliance with the covenants set forth herein,
(iv) changes in any Tax Laws or applicable accounting regulations or principles
or (v) any attack on, or by, outbreak or escalation of hostilities or acts of
terrorism involving, the United States, any declaration of war by the United
States or any other national or international calamity, unless, in the case of
the foregoing clauses (i) and (ii), such changes referred to therein have a
materially disproportionate effect on the Company and the Company Subsidiaries
taken as a whole relative to other participants in the industries in which the
Company and the Company Subsidiaries operate.

“Company Stock” shall mean all shares of the Company’s capital stock authorized,
issued or outstanding prior to the Effective Time, of whatever class or series,
including all of the Company Common Stock.

“Company Subsidiary” shall mean any Subsidiary of the Company.

“Company Warrant” shall mean each Initial Warrant or Contingent Warrant (as
defined in the Warrant Agreement) issued by the Company to purchase shares of
Company Common Stock.

2


--------------------------------------------------------------------------------




“Dataroom” shall mean the online data rooms (Intralinks and ENFOS) established
by Lehman Brothers for purposes of the transactions contemplated by this
Agreement.

“Effective Time” shall mean such date and time as mutually agreed by the parties
hereto and set forth in the Certificate of Merger.

“Environmental Law” shall mean any and all applicable Laws of any Governmental
Entity relating to protection of natural resources, the environment or human
health (as relating to exposure to hazardous or toxic substances, materials or
chemicals including petroleum, gasoline, diesel fuel, asbestos and
polychlorinated biphenyls).

“Environmental Permit” shall mean any license, permit, authorization or
registration required by any Environmental Law for the operation of business of
the Company or any Company Subsidiary.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean each trade or business (whether or not
incorporated) which together with the Company would be deemed to be a ‘single
employer’ within the meaning of Section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of Section 414 of the Code.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Fully Diluted Basis” means, when used with respect to the outstanding number of
shares of Company Stock as of any date, the sum of (i) all shares of Company
Stock outstanding on that date plus (ii) the number of shares of Company Common
Stock issuable upon the exercise, exchange or conversion of (A) all Company
Stock Options vested prior to the date hereof and vesting and exercisable at the
Effective Time pursuant to their terms and (B) the Company Warrants.

“GAAP” shall mean United States generally accepted accounting principles
consistently applied.

“Governmental Entity” shall mean any federal, state, local or foreign government
or political subdivision thereof, or any court, administrative agency or
commission, or other governmental authority or instrumentality or any
subdivision thereof.

“Hazardous Materials” shall mean any substance, material, waste, pollutant, or
contaminant that is regulated as toxic or hazardous or other term of similar
regulatory import or that is subject to remedial, investigatory or reporting
obligations under any Environmental Law including petroleum and petroleum
products (including oil, gasoline and diesel fuel), friable asbestos and
polychlorinated biphenyls.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations thereunder.

3


--------------------------------------------------------------------------------




“Indebtedness” means, with respect to the Company and the Company Subsidiaries,
without duplication and exclusive of Intercompany Indebtedness, all indebtedness
for borrowed money, including the aggregate principal amount of, and any accrued
interest and applicable prepayment charges or premiums (including any
“make-whole” or similar premium or penalty payable in connection with redemption
or otherwise extinguishing such indebtedness whether or not then due) with
respect to all borrowed money, purchase money financing and capitalized lease
obligations.

“Intercompany Indebtedness” means, with respect to the Company and the Company
Subsidiaries, all outstanding Indebtedness owed by the Company or any Company
Subsidiary to the Company or any other Company Subsidiary.

“Interest Factor” means an amount equal to the Merger Consideration (calculated
excluding the Interest Factor) times the interest rate set forth in Schedule
1.01 hereto (accruing on a per diem basis), compounded monthly, for the period,
if any, from and including February 1, 2007 to and including the Closing Date.

“IRS” shall mean the United States Internal Revenue Service, or any successor
agency thereto.

“Judgment” shall mean any and all judgments, orders, writs, directives, rulings,
decisions, injunctions (temporary, preliminary or permanent), decrees or awards
of any Governmental Entity.

“knowledge” in the phrase “to its knowledge” or a similar phrase, when used to
qualify a representation of a party, shall be deemed to be the actual knowledge,
after reasonable investigation, of (i) the individuals listed on
Schedule 1.01(a) hereto, if the Company is making such representation, and (ii)
the individuals listed on Schedule 1.01(b) hereto, if Parent or Merger Sub is
making such representation, in each case, at the time such representation is
made.

“Law” shall mean all laws (whether statutory or otherwise), ordinances, codes,
rules, regulations and Judgments of all Governmental Entities.

“Liabilities” shall mean any liabilities or obligations of any nature, whether
accrued, absolute, contingent or otherwise, whether due or to become due.

“Lien” shall mean, with respect to any property or asset, any mortgage, pledge,
security interest, lien (statutory or other), charge, encumbrance or other
similar restrictions or limitations of any kind or nature whatsoever on or with
respect to such property or asset.

“Parent Closing Costs” shall mean any and all costs and expenses of Parent,
Merger Sub or their Affiliates incurred in connection with, or as a result of,
the negotiation, preparation, execution and closing of the transactions
contemplated hereby, including, but not limited to, the fees and expenses of all
professional advisors, investment bankers, brokers, accountants, attorneys,
consultants, engineers and representatives of Parent, Merger Sub or their
Affiliates.

4


--------------------------------------------------------------------------------




“Permits” shall mean all franchises, licenses, authorizations, approvals,
permits (excluding Environmental Permits), consents or other rights granted by
any Governmental Entity and all certificates of convenience or necessity,
immunities, privileges, licenses, concessions, consents, grants, ordinances and
other rights, of every character whatsoever required for the conduct of business
and the use of properties by the Company and the Company Subsidiaries as
currently conducted or used.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization or other entity or
government or any agency or political subdivision thereof.

“Proceeding” shall mean any action, claim, suit, or legal, administrative,
arbitration or other alternative dispute resolution proceeding or investigation.

“Requisite Regulatory Approvals” shall mean all permits, approvals, consents and
filings required to be obtained or made with or by any Governmental Entity under
any Law or Judgment, and all waiting periods required to expire prior to the
Merger under applicable Laws, including notifications, approvals and filings
pursuant to the HSR Act.

“SEC” shall mean the Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Special Costs” shall mean (i) any costs incurred by the Company related to the
Evaluation of Environmental Liabilities Associated with TravelCenters of
America, dated August 2006, prepared by Environ International Corporation, (ii)
any and all costs and expenses incurred by the Company in connection with any
title searches, title insurance commitments or title insurance policies,
including endorsements, obtained in connection with the Merger or the Financing,
and (iii) any and all out of pocket costs and expenses, as specifically
requested or approved by Parent or Merger Sub in writing, (x) paid by the
Company or any Company Subsidiary prior to the Effective Time or (y) accrued by
the Company or any Company Subsidiary on the Actual Balance Sheet, in order for
the Company or any Company Subsidiary to comply with its obligations pursuant to
Section 6.09 or otherwise.

“Stockholder Approval” shall mean the adoption and approval of this Agreement
and the Merger by the affirmative vote of or the written consent by the holders
of a majority of outstanding shares of all classes of the Company Stock voting
together as a single class.

“Stockholders Agreement” shall mean the Stockholders’ Agreement, dated as of
November 14, 2000, as amended, among the Company, the Stockholders
Representative, the other Stockholders and the other parties thereto.

“Subsidiary” shall mean, in respect of any specified Person, any company or
other entity of which 50% or more of the outstanding share capital or other
equity interest is owned, directly or indirectly, by such specified Person.

“Target Net Working Capital” shall mean $100,000,000.

5


--------------------------------------------------------------------------------




“Transaction Bonus Agreements” shall mean those agreements between the Company
and certain employees of the Company or a Company Subsidiary set forth on
Schedule 3.01(ix).

“Warrant Agreement” shall mean that Warrant Agreement, dated as of November 14,
2000, as amended, between the Company and State Street Bank and Trust Company,
as warrant agent.


ARTICLE II


THE MERGER

Section 2.01.  The Merger.

On the Closing Date, subject to the terms and conditions of this Agreement,
Merger Sub shall be merged with and into the Company in accordance with the
DGCL, with the Company being the surviving corporation (following the Merger,
the “Surviving Corporation”).  The Company and Merger Sub are sometimes
collectively referred to as the “Constituent Corporations.”  The Merger shall be
effective at the Effective Time when a Certificate of Merger, together with any
other documents required by the Laws of the State of Delaware to effectuate the
Merger (collectively, the “Certificate of Merger”), properly executed shall be
filed with the Secretary of State of the State of Delaware (the “Secretary of
State”), which filing shall be made on the Closing Date, as provided for in
Section 8.01(a).

Section 2.02.  Effect of Merger.

By virtue of the Merger, as of the Effective Time, all rights, privileges,
immunities, powers and purposes of the Company and Merger Sub, and all the
property, real and personal, including causes of action, and every other asset
of the Company and Merger Sub, shall vest in the Surviving Corporation, without
any further act or deed, and the separate existence of Merger Sub shall cease
and the corporate existence of the Company as the Surviving Corporation and a
corporation organized under the DGCL shall continue unaffected and unimpaired by
the Merger.  The Surviving Corporation shall assume and be liable for all the
Liabilities, obligations and penalties of the Company and Merger Sub.  No
liability or obligation due or to become due, and no claim or demand for any
cause of action existing against either the Company or Merger Sub, or any
stockholder, officer or director thereof, shall be released or impaired by the
Merger.  No Proceeding, whether civil or criminal, then pending by or against
either the Company or Merger Sub or any stockholder, officer or director
thereof, shall abate or be discontinued as a result of or by the Merger, but may
be enforced, prosecuted, settled or compromised as if the Merger had not
occurred, or the Surviving Corporation may be substituted in such Proceeding in
place of either the Company or Merger Sub.

Section 2.03.  Additional Actions.

If, at any time after the Effective Time, the Surviving Corporation shall
consider or be advised that any deeds, bills of sale, assignments, assurances or
any other actions or things are necessary or desirable to (i) vest, perfect or
confirm, of record or otherwise, in the Surviving Corporation, its right, title
or interest in, to or under, any of the rights, properties or assets of the

6


--------------------------------------------------------------------------------




Company or Merger Sub acquired or to be acquired by the Surviving Corporation as
a result of, or in connection with, the Merger or (ii) otherwise carry out the
purposes of this Agreement, the Company and its officers and directors and
Merger Sub and its officers and directors shall be deemed to have granted the
Surviving Corporation an irrevocable power of attorney to execute and deliver
all such deeds, bills of sale, assignments and assurances and to take and do all
such other actions and things as may be necessary or desirable to vest, perfect
or confirm any and all rights, title, properties or assets in the Surviving
Corporation or to otherwise carry out the purposes of this Agreement; and the
officers and directors of the Surviving Corporation are fully authorized in the
name of the Company and of Merger Sub or otherwise to take any and all such
actions.

Section 2.04.  Certificate of Incorporation By-laws, Directors and Officers of
the Surviving Corporation.

(a)                                  At the Effective Time, the certificate of
incorporation of the Surviving Corporation shall, subject to the requirements of
Section 6.07(b) hereof, be amended to read in its entirety as the certificate of
incorporation of Merger Sub read immediately prior to the Effective Time, except
that the name of the Surviving Corporation shall be TravelCenters of America,
Inc. and the provision in the certificate of incorporation of Merger Sub naming
its incorporator shall be omitted.

(b)                                 At the Effective Time, the by-laws of the
Surviving Corporation shall, subject to the requirements of Section 6.07(b)
hereof, be amended so as to read in their entirety as the by-laws of Merger Sub
as in effect immediately prior to the Effective Time, until thereafter amended
in accordance with applicable Law, except the references to Merger Sub’s name
shall be replaced by references to TravelCenters of America, Inc.

(c)                                  The directors of the Company immediately
prior to the Effective Time shall submit their resignations to be effective as
of the Effective Time.  Immediately after the Effective Time, Parent shall take
the necessary action to cause the directors of Merger Sub immediately prior to
the Effective Time to be the directors of the Surviving Corporation, each to
hold office in accordance with the certificate of incorporation and by-laws of
the Surviving Corporation and applicable Law.  The officers of the Company
immediately prior to the Effective Time shall be the initial officers of the
Surviving Corporation, each to hold office until the earlier of their
resignation or removal.

Section 2.05.  Effect of Merger on Capital Stock of Constituent Corporations.

At the Effective Time, by virtue of the Merger and without any action on the
part of the holders of any class of capital stock of the Constituent
Corporations, the following shall occur:

(a)                                  Conversion of Company Stock.  Each share of
Company Stock issued and outstanding immediately prior to the Effective Time
(other than (x) shares to be canceled pursuant to Section 2.05(c) and (y)
Dissenting Shares) shall, at the Effective Time, by virtue of the Merger and
without any action on the part of the holder thereof, be converted into the
right to receive cash from Parent in an amount equal to the Per Share Merger
Consideration payable to

7


--------------------------------------------------------------------------------




the holder thereof, without interest thereon, upon the surrender of the
certificate previously representing such share of Company Common Stock.

(b)                                 Shares of Merger Sub.  Each share of the
common stock, $0.01 par value per share, of Merger Sub, issued and outstanding
immediately prior to the Effective Time, shall, at the Effective Time, by virtue
of the Merger and without any action on the part of Merger Sub or any other
Person, be converted into one fully paid and nonassessable share of common
stock, $0.01 par value per share, of the Surviving Corporation.

(c)                                  Treasury Shares of Company; Parent Owned
Shares.  All shares of Company Stock held in the treasury of the Company and
each share of Company Stock owned or otherwise held by Parent, Merger Sub or any
direct or indirect wholly-owned subsidiary of Parent or the Company immediately
prior to the Effective Time shall be canceled and retired without any conversion
thereof and no payment or distribution shall be made with respect thereto.

(d)                                 Shares of Dissenting Stockholders.

(i)                                     Notwithstanding anything in this
Agreement to the contrary, any shares of Company Stock that are issued and
outstanding as of the Effective Time and that are held by a holder who has
properly exercised such holder’s appraisal rights (the “Dissenting Shares”)
under the DGCL shall not be converted into the right to receive the
consideration provided for in this Section 2.05, unless and until such holder
shall have failed to perfect, or shall have effectively withdrawn or lost, his
or her right to dissent from the Merger under the DGCL and to receive such
consideration as may be determined to be due with respect to such Dissenting
Shares pursuant to and subject to the requirements of the DGCL.  If any such
holder shall have so failed to perfect or have effectively withdrawn or lost
such right, each share of such holder’s Company Stock shall thereupon be deemed
to have been converted into and to have become, as of the Effective Time, the
right to receive, without any interest thereon, the consideration provided for
in this Section 2.05.

(ii)                                  The Company shall give Parent prompt
notice of any notice or demands for appraisal or payment for shares of Company
Stock received by the Company.  The Company shall not, without the prior written
consent of Parent (not to be unreasonably withheld), make any payment with
respect to, or settle, offer to settle or otherwise negotiate, with respect to
any such demands.

(iii)                               Dissenting Shares, if any, after payments of
fair value in respect thereto have been made to the holders thereof pursuant to
the DGCL, shall be canceled.

(e)                                  Stock Transfer Books.  At the Effective
Time, the stock transfer books of the Company shall be closed and there shall be
no further registration of transfers of shares of Company Stock on the records
of the Company.  If, after the Effective Time, certificates previously
representing shares of Company Stock are presented to the Surviving Corporation,
they shall be canceled and exchanged for cash pursuant to the provisions of this
Section 2.05.

8


--------------------------------------------------------------------------------




(f)                                    Cancellation and Retirement of Shares of
Company Stock.  At and after the Effective Time, holders of certificates which
immediately prior to the Effective Time represented outstanding shares of
Company Stock shall cease to have any rights as stockholders of the Company,
except the right to receive the cash into which their shares of Company Stock
have been converted by the Merger as provided in Section 2.05(a).

Section 2.06.  Effect of Merger on Company Stock Options and Company Warrants.

(a)                                  At the Effective Time, each stock option
granted under the 2001 Stock Incentive Plan of TravelCenters of America, Inc.
(the “2001 Stock Option Plan”) that is outstanding and unexercised at the
Effective Time (a “Company Stock Option”) shall be cancelled at the Effective
Time.  In exchange for such cancellation, the holder of such Company Stock
Option shall receive the right to payment from Parent immediately following the
Effective Time (subject to any applicable withholding taxes), in respect of the
portion of the Company Stock Option that is exercisable at the Effective Time by
its terms (prior to giving effect to such cancellation), of an amount in cash
equal to (1) the total number of shares of Company Common Stock subject to such
exercisable portion of such Company Stock Option held by such holder, multiplied
by (2) the excess, if any, of the Per Share Merger Consideration (calculated
based on the Estimated Merger Consideration, subject to subsequent adjustment
pursuant to Section 3.02) over the exercise price per share of the Company Stock
set forth in such Company Stock Option subject to such exercisable portion of
such Company Stock Option held by such holder (such exercise price, the “Company
Stock Option Exercise Price”).

(b)                                 As soon as practicable following the date of
this Agreement, the Company shall use commercially reasonable efforts to take
such actions and obtain such consents as are necessary under the Warrant
Agreement to amend the Warrant Agreement in order to provide that each Company
Warrant that is outstanding and unexercised at the Effective Time shall be
cancelled at the Effective Time.  In exchange for such cancellation, the holders
of the Company Warrants shall receive the right to payment from Parent
immediately following the Effective Time (subject to any applicable withholding
taxes), of an amount in cash equal to (1) the total number of shares of Company
Common Stock for which such Company Warrant was exercisable for immediately
prior to cancellation, multiplied by (2) the excess of the Per Share Merger
Consideration (calculated based on the Estimated Merger Consideration, subject
to subsequent adjustment pursuant to Section 3.02) over the exercise price per
share of the Company Common Stock set forth in such Company Warrant (such
exercise price, the “Company Warrant Exercise Price”).  If the Warrant Agreement
is not so amended, immediately following the Effective Time, Parent shall
deposit with the Warrant Agent (as defined in the Warrant Agreement) an amount
equal to the excess of the Per Share Merger Consideration (calculated based on
the Estimated Merger Consideration, subject to subsequent adjustment pursuant to
Section 3.02) multiplied by the total number of shares of Company Common Stock
for which all Company Warrants were exercisable for immediately prior to the
Effective Time over the aggregate sum of the Company Warrant Exercise Price for
all Company Warrants outstanding and unexercised immediately prior to the
Effective Time.

9


--------------------------------------------------------------------------------




Section 2.07.  Withholding.

Each of Parent and the Surviving Corporation shall be entitled to deduct and
withhold from the consideration otherwise payable to any Person under this
Article II, such amounts as are required to be deducted and withheld under any
provision of applicable Law.


ARTICLE III


PAYMENT OF MERGER CONSIDERATION

Section 3.01.  Merger Consideration.

The “Merger Consideration” shall be an amount equal to:

(i)                                     One billion, nine hundred twenty-five
million Dollars ($1,925,000,000.00),

(ii)                                  plus the aggregate sum of the Company
Stock Option Exercise Price for all Company Stock Options (or portions thereof)
that are exercisable at the Effective Time by their terms,

(iii)                               plus the aggregate sum of the Company
Warrant Exercise Price for all Company Warrants,

(iv)                              plus an amount equal to any Special Costs to
the extent paid prior to the Effective Time or accrued as a Liability on the
Actual Balance Sheet,

(v)                                 minus the aggregate amount of Indebtedness
of the Company and the Company Subsidiaries as of the close of business on the
day immediately preceding the Closing Date,

(vi)                              minus the amount, if any, by which the
Estimated Net Working Capital (as defined below) is less than the Target Net
Working Capital;

(vii)                           plus the amount, if any, by which the Estimated
Net Working Capital is greater than the Target Net Working Capital;

(viii)                        plus or minus, as the case may be, the amount of
any upward or downward adjustment (if any) of the Merger Consideration,
respectively, pursuant to Section 3.02 in an amount equal to the Working Capital
Adjustment Amount (as defined below),

(ix)                                minus 50% of the aggregate amount of all
amounts payable to employees of the Company or a Company Subsidiary pursuant to
the Transaction Bonus Agreements (the “Closing Transaction Bonus Payout
Amount”);

10


--------------------------------------------------------------------------------




(x)                                   minus the amount of any Company Closing
Costs to the extent payable by the Company or a Company Subsidiary after the
close of business on the day immediately preceding the Closing Date; and

(xi)                                plus an amount equal to the Interest Factor.

The “Per Share Merger Consideration” shall be (A) the Merger Consideration
divided by (B) the aggregate number of shares of Company Stock outstanding
immediately prior to the Effective Time (calculated on a Fully Diluted Basis). 
The “Estimated Merger Consideration” and the “Estimated Per Share Merger
Consideration” shall mean the Merger Consideration and the Per Share Merger
Consideration (in each case, calculated without giving effect to Section
3.01(viii)) as estimated in good faith by the Company no more than three
(3) days prior to the Closing.  Copies of such estimates (and the Company’s
calculation thereof) shall be provided to Parent and Merger Sub prior to the
Closing Date.

Section 3.02.                     Post-Closing Adjustment of Merger
Consideration.

(a)                                  Estimated Net Working Capital.  The Company
shall, concurrently with the delivery to Parent and Merger Sub of its
calculations of the Estimated Merger Consideration and Estimated Per Share
Merger Consideration, cause to be prepared and delivered to Parent and Merger
Sub a statement setting forth the estimated calculation of the Net Working
Capital (as defined below) (the “Estimated Net Working Capital”) as of the close
of business on the day immediately preceding the Closing Date.  “Net Working
Capital” shall mean the current assets less the current liabilities of the
Company and the Company Subsidiaries, all as determined in accordance with GAAP
applied in a manner consistent with the Company Balance Sheet; provided that, in
determining Net Working Capital, the following shall be excluded: (i) the
current portion of any Indebtedness; (ii) Company Closing Costs to the extent a
deduct in calculating the Merger Consideration pursuant to Section 3.01(x) and
(iii) the Closing Transaction Bonus Payout Amount. 

(b)                                 Actual Balance Sheet and Working Capital
Statement.  Within forty-five (45) days following the Closing Date, Parent shall
deliver to the Stockholders Representative and the Escrow Agent a consolidated
balance sheet of the Company and the Company Subsidiaries as of the close of
business on the day immediately preceding the Closing Date prepared in
accordance with GAAP applied on a basis consistent with the Company Balance
Sheet and shall reflect a pro rata portion of all known adjustments which would
be required in a year-end closing of the books of the Company and the Company
Subsidiaries but shall not give effect to any changes in accruals (including tax
accruals with respect to the exercise or cancellation of Company Stock Options
between January 1, 2006 and the Effective Time) for any items resulting from the
transactions contemplated hereby (the “Actual Balance Sheet”).  The Actual
Balance Sheet shall be accompanied by a statement, certified by the Chief
Financial Officer of the Surviving Corporation (the “Working Capital
Statement”), that sets forth in reasonable detail the Actual Net Working
Capital, the Working Capital Adjustment Amount, and the final calculation of the
Merger Consideration.  The “Actual Net Working Capital” shall mean the Net
Working Capital of the Company and the Company Subsidiaries as of the close of
business on the day immediately preceding the Closing Date.  The “Working
Capital Adjustment Amount” shall mean the difference between the Estimated Net
Working Capital and the Actual Net

11


--------------------------------------------------------------------------------




Working Capital. The Surviving Corporation shall give the Stockholders
Representative reasonable access to its books, records, work papers (including,
to the extent applicable, accountants’ work papers, subject to such
confidentiality restrictions as the Surviving Corporation’s accountants shall
reasonably request) and employees in connection with the review by the
Stockholders Representative of the Actual Balance Sheet and the Working Capital
Statement.  In the course of preparing the Actual Balance Sheet and the Working
Capital Statement, Parent may consult with the Stockholders Representative in
order to resolve any issues that otherwise might become the subject of a dispute
under Section 3.02(c).

(c)                                  Dispute Resolution.  The Stockholders
Representative may dispute the calculation of the Actual Net Working Capital,
the Working Capital Adjustment Amount or the calculation of the Merger
Consideration set forth in the Working Capital Statement by delivering a written
notice (a “Notice of Disagreement”) to Parent, the Surviving Corporation and the
Escrow Agent within thirty (30) days following the delivery of the Working
Capital Statement to the Stockholders Representative.  Any Notice of
Disagreement delivered pursuant to this Section 3.02(c) shall specify in
reasonable detail the nature and dollar amount of any disagreement so asserted. 
If the Stockholders Representative fails to deliver a timely Notice of
Disagreement, Parent’s calculation of the Actual Net Working Capital, the
Working Capital Adjustment Amount or the calculation of the Merger Consideration
(as set forth in the Working Capital Statement) shall be deemed the final Actual
Net Working Capital, the Working Capital Adjustment Amount and/or Merger
Consideration, as applicable.  During the thirty (30) days following the
delivery of a Notice of Disagreement, Parent and the Stockholders Representative
shall seek in good faith to resolve in writing any differences which they may
have with respect to the matters specified in the Notice of Disagreement and
such final resolution shall be the final Merger Consideration.  If at the end of
such 30-day period, the parties are unable to resolve such dispute, the parties
shall submit the dispute to Deloitte & Touche LLP (“D&T”) or, if D&T is
unavailable, another mutually satisfactory (to Parent and the Stockholders
Representative) independent “big-four” accounting firm (the “Accounting
Firm”) for its review and resolution of all matters (but only such
matters) which remain in dispute and which were properly included in the Notice
of Disagreement, and the Accounting Firm shall make final determinations of the
Actual Net Working Capital, the Working Capital Adjustment Amount and/or the
Merger Consideration in accordance with the guidelines and procedures set forth
in this Agreement.  If the parties are unable to mutually agree on the selection
of the Accounting Firm, the “big-four” accounting firm that is not D&T or the
independent public accountants of the Company and Parent shall serve as the
Accounting Firm.  The parties will cooperate with the Accounting Firm during the
term of its engagement.  In resolving any matters in dispute with respect to any
assets or liabilities as to which both the Stockholders Representative and
Parent have assigned values, the Accounting Firm may not assign a value to any
item in dispute greater than the greatest value for such item assigned by the
Stockholders Representative, on the one hand, or by Parent, on the other hand,
or less than the smallest value for such item assigned by the Stockholders
Representative, on the one hand, or by Parent, on the other hand.  The
Accounting Firm’s determination will be based solely on presentations (including
work papers) by the Stockholders Representative and Parent or by their
respective representatives which are in accordance with the guidelines and
procedures set forth in this Agreement (i.e., not on the basis of an independent
review).  The determination of the Actual Net Working Capital, Working Capital
Adjustment Amount and the Merger Consideration shall become final and binding on
the parties and such determination of the Merger Consideration shall be deemed
the final Merger Consideration on

12


--------------------------------------------------------------------------------




the date the Accounting Firm delivers to the Stockholders Representative, Parent
and the Surviving Corporation its final resolution in writing (such resolution,
the “Final Statement”) (and the parties will direct the Accounting Firm to
complete its determination and deliver the Final Statement within thirty
(30) days following the submission of the disputed matters to it).  The fees and
expenses of the Accounting Firm shall be paid by (i) Parent if the final
calculation of the Merger Consideration, as set forth in the Final Statement, is
greater than the amount of the Merger Consideration as set forth in the Working
Capital Statement and (ii) the holders of shares of Company Stock, Company Stock
Options and the Company Warrants (collectively, the “Company Securities”) (but
only such holders of Company Stock Options all or a portion of which are
exercisable at the Effective Time by their terms) on a pro rata basis based upon
their respective percentages of the Merger Consideration, if the final
calculation of the Merger Consideration, as set forth in the Final Statement, is
less than or equal to the amount of the Merger Consideration as set forth in the
Working Capital Statement.  To the extent such fees and expenses of the
Accounting Firm are payable by the holders of the Company Securities, such fees
and expenses shall be paid using the funds deposited into the Escrow Fund to the
extent such holders are entitled to such funds.

(d)                                 Payment of Adjustment to Merger
Consideration.

(i) Excess Payment.  If the Estimated Merger Consideration is greater than the
Merger Consideration as finally determined pursuant to this Section 3.02 (such
difference, an “Excess Payment”), then an aggregate amount equal to such Excess
Payment shall be distributed to Parent from the Escrow Fund (after deducting any
applicable fees and expenses of the Accounting Firm payable by Parent (if any)
in accordance with Section 3.02(c)).  Any remaining funds in the Escrow Fund
(after deducting any applicable fees and expenses of the Accounting Firm payable
by the holders of the Company Securities (if any) in accordance with Section
3.02(c)) shall be distributed to the holders of the Company Securities eligible
to receive such distributions from the Escrow Fund as determined based on the
final Per Share Merger Consideration (such holders collectively, the
“Recipients”) pursuant to the Escrow Agreement.  If the Excess Payment exceeds
the aggregate amount of the Escrow Fund, then each Recipient entitled to receive
distributions from the Escrow Fund shall, on demand, pay to Parent a pro rata
amount of such excess based upon their respective rights to receive the Merger
Consideration.

(ii) Payment Shortfall.  If the Estimated Merger Consideration is less than the
final Merger Consideration (such difference, a “Payment Shortfall”), then (A)
Parent shall pay to the holders of Company Securities an aggregate amount (after
deducting any applicable fees and expenses of the Accounting Firm payable by the
holders of the Company Securities (if any) in accordance with Section 3.02(c))
equal to the Payment Shortfall, to be distributed based on their respective
rights to receive the Merger Consideration and (B) each Recipient, as
appropriate and depending upon such Recipient’s interest in and to the Escrow
Fund, shall receive from such fund such Recipient’s relative interest in the
Escrow Fund pursuant to the Escrow Agreement.

(iii) Distributions.  The parties hereto agree that any and all distributions
which are required to be made from the Escrow Fund under this Section 3.02 shall
be made in accordance with the Escrow Agreement.

13


--------------------------------------------------------------------------------


Section 3.03.                     Escrow Agreement and Escrow Fund.

At or prior to the Closing, Parent, the Company, the Stockholders Representative
and The Bank of New York (the “Escrow Agent”) shall enter into an Escrow
Agreement on mutually agreeable terms consistent with the terms of this
Agreement or as may be acceptable to the parties thereto (the “Escrow
Agreement”).  The Escrow Agreement shall provide for the creation of an escrow
fund (the “Escrow Fund”) consisting of Ten Million Dollars ($10,000,000) of the
Merger Consideration (the “Escrow Amount”) to be applied to any downward
adjustment of the Merger Consideration pursuant to Section 3.02.  The Escrow
Agreement shall contain provisions with respect to the timing and procedure of
distributions of funds from the Escrow Fund consistent with the terms hereof.

Section 3.04.                     Exchange of Certificates Representing Company
Securities.

(a)                                  Exchange Agent.  Immediately following the
Effective Time (but in any event on the Closing Date), Parent shall deposit with
an exchange agent selected by the Parent and reasonably acceptable to the
Company (the “Exchange Agent”), for the benefit of the holders of Company
Securities (other than the Company Warrants if they have not been amended), for
exchange in accordance with this Agreement, an amount equal to (i) the Estimated
Merger Consideration minus (ii) the Escrow Amount, minus (iii) the product of
(A) the Per Share Merger Consideration (calculated based on the Estimated Merger
Consideration) and (B) the total number of Dissenting Shares, and, if the
Company Warrants have not been amended, minus (iv) an amount equal to the
excess, if any, of the Per Share Merger Consideration (calculated based on the
Estimated Merger Consideration) multiplied by the total number of shares of
Company Common Stock for which all Company Warrants were exercisable for
immediately prior to the Effective Time over the aggregate sum of the Company
Warrant Exercise Price for all Company Warrants outstanding and unexercised
immediately prior to the Effective Time (the “Exchange Fund”) (it being
understood that any adjustment to the Estimated Merger Consideration pursuant to
Section 3.02 shall be paid in accordance with such section).  Immediately
following the Effective Time (but in any event on the Closing Date), Parent
shall deposit the Escrow Amount with the Escrow Agent, which shall be held and
disbursed by the Escrow Agent in accordance with the Escrow Agreement.  Promptly
after the Effective Time, the Exchange Agent shall mail to each record holder of
an outstanding certificate, certificates or instruments as of the Effective Time
(other than instruments representing Company Warrants, if they have not been
amended) which immediately prior to the Effective Time represented Company
Securities (the “Certificates”), a letter of transmittal and instructions for
use in effecting the surrender of the Certificates for payment therefor
(collectively, the “Letter of Transmittal”), which Letter of Transmittal shall
include (i) representations of the holder for the benefit of the Surviving
Corporation regarding title to the Company Securities, due authorization to sell
or transfer the Company Securities pursuant to the terms of this Agreement, and
the absence of any conflicts or breaches by such holder in connection therewith,
(ii) an agreement for the benefit of Parent that such holder shall pay to
Parent, to the extent applicable, such stockholders’ pro rata portion of the
amounts required to be paid pursuant to Section 3.02(d)(i) plus any cost of
collection thereof, (iii) such information as the Stockholders Representative
may reasonably request be included therein, including an agreement for the
benefit of the Stockholders Representative that such holder agrees to Oak Hill’s
designation as the Stockholders Representative and that Oak Hill shall have the
full and exclusive authority to, in its capacity as the Stockholders
Representative,

14


--------------------------------------------------------------------------------




execute any and all instruments or other documents on behalf of such holder, and
do any and all other acts or things on behalf of such holder, which the
Stockholders Representative may deem necessary or advisable, or which may be
required pursuant to this Agreement or otherwise, in connection with the
consummation of the Merger and the other transactions contemplated hereby,
including (w) agreeing with Parent or Merger Sub with respect to any matter or
thing required or deemed necessary by the Stockholders Representative in
connection with the provisions of this Agreement calling for the agreement of
the holder and giving and receiving notices on behalf of the holder, all in the
absolute discretion of the Stockholders Representative, (x) in general, doing
all things and performing all acts, including executing and delivering all
agreements, certificates, receipts, consents, elections, instructions, and other
instruments or documents contemplated by, or deemed by the Stockholders
Representative to be necessary or advisable in connection with, this Agreement,
(y) executing and delivering the Escrow Agreement, and (z) negotiating,
settling, compromising and otherwise handling the post-closing adjustment of the
Merger Consideration pursuant to Section 3.02, and (iv) such other documents as
may reasonably be required in connection with such surrender, in customary form
to be agreed upon by the Company and Parent prior thereto, including a
certificate of each holder of Company Stock conforming to the requirements of
Treasury Regulation Section 1.1445-2(b)(2) certifying that such holder is not a
“foreign person” for purposes of Section 1445 of the Code (a “FIRPTA
Certificate”) or, for those holders of Company Stock who are “foreign persons”
for purposes of Section 1445 of the Code, a statement to that effect.

(b)                                 Exchange Procedures.

(i)                                     After the Effective Time, each holder of
Certificate(s) shall, upon surrender to the Exchange Agent of such
Certificate(s) and a fully and properly completed Letter of Transmittal and
acceptance thereof by the Exchange Agent, be entitled to receive the amount of
the Merger Consideration into which such surrendered Certificate(s) have been
converted or exchanged pursuant to this Agreement.

(ii)                                  After the Effective Time, there shall be
no further transfer on the records of the Company or its transfer agent of
Certificates, and if Certificates are presented to the Company for transfer,
they shall be canceled against delivery of the Merger Consideration into which
such Certificates have been converted or exchanged pursuant to this Agreement. 
If any Merger Consideration is to be paid to a Person other than the Person in
whose name the surrendered Certificate is registered, it shall be a condition of
such exchange that the Certificate so surrendered shall properly be endorsed,
with signature guaranteed, or otherwise in proper form for transfer and that the
Person requesting such exchange shall pay to the Surviving Corporation or its
transfer agent any transfer or other taxes required, or establish to the
satisfaction of the Surviving Corporation or its transfer agent that such taxes
have been paid or are not applicable.

(iii)                               Until surrendered as contemplated by this
Section 3.04(b), each Certificate (for the purposes of clarification, excluding
certificates relating to Company Warrants, if the Company Warrants have not been
amended prior to the Effective Time) shall be deemed at any time after the
Effective Time to represent only the right to receive upon such surrender the
Merger Consideration into which such Certificate has been converted or exchanged
pursuant to this Agreement and after the Effective Time the

15


--------------------------------------------------------------------------------




holders thereof shall cease to have any other rights as holders of Company
Securities.  No interest will be paid or will accrue on any amount payable to
holders of Company Securities as Merger Consideration.

(c)                                  No Further Rights in Company Securities. 
All Merger Consideration paid upon the surrender for exchange of Certificates in
accordance with the terms of this Agreement shall be deemed to have been issued
and paid in full satisfaction of all rights pertaining to the Company Securities
represented thereby.

(d)                                 Termination of Exchange Fund.  Any portion
of the Exchange Fund which remains undistributed to the holders of Certificates
upon the expiration of two years following the Effective Time shall be delivered
to the Surviving Corporation upon demand, and any holders of Company Securities
who have not theretofore complied with this Article III shall thereafter look
only to the Surviving Corporation, and only as general creditors thereof, for
payment of any claim for Merger Consideration.

(e)                                  No Liability.  None of the Surviving
Corporation, Parent, Merger Sub or the Exchange Agent shall be liable to any
Person in respect of any cash or other assets from the Exchange Fund delivered
to a public official pursuant to any applicable abandoned property, escheat or
similar law.  If any Certificate has not been surrendered prior to the later of
(i) two years after the Effective Time and (ii) immediately prior to the date on
which any cash or other assets, if any, in respect of such Certificate would
otherwise escheat to or become the property of any Governmental Entity, any such
cash or other assets in respect of such Certificate shall, to the extent
permitted by applicable Law, become the property of the Surviving Corporation,
free and clear of all claims or interests of any Person previously entitled
thereto.

(f)                                    Investment of Exchange Fund.  The
Exchange Agent shall invest the cash included in the Exchange Fund in a money
market deposit account selected by Parent prior to the Closing.  Any interest
and other income resulting from such investments shall be paid to Parent.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Parent and Merger Sub as follows:

Section 4.01.  Organization.

Each of the Company and each Company Subsidiary is a corporation or other entity
duly organized, validly existing and (to the extent the concept of good standing
is applicable to such entity) in good standing under the laws of the
jurisdiction of its incorporation or organization and has full corporate power
and authority to conduct its business as it is now being conducted and to own,
operate or lease the properties and assets it currently owns, operates or holds
under lease.  Each of the Company and each Company Subsidiary is duly qualified
or licensed to do business and is in good standing as a foreign entity in each
jurisdiction where such qualification or licensing is necessary, except where
the failure to so qualify or be so licensed would not, individually or in the
aggregate, have a Company Material Adverse Effect.

16


--------------------------------------------------------------------------------




Section 4.02.  Subsidiaries.

Schedule 4.02 sets forth a list, as of the date hereof of (a) all Company
Subsidiaries and (b) all other entities in which the Company or any Company
Subsidiary has an aggregate equity investment in excess of $100,000 (other than
through a mutual fund or similar investment account).  Except as set forth in
Schedule 4.02, all outstanding shares of stock of any Company Subsidiary have
been duly authorized and validly issued and are fully paid and non-assessable,
and are owned, directly or indirectly, by the Company free and clear of any
Liens, and there are no outstanding options, warrants, convertible securities,
calls, rights, commitments, preemptive rights or agreements or instruments or
understandings of any character, obligating the Company or any Company
Subsidiary to issue, deliver or sell, or cause to be issued, delivered or sold,
contingently or otherwise, additional shares of such Company Subsidiary or any
securities or obligations convertible or exchangeable for such shares or to
grant, extend or enter into any such option, warrants, convertible security,
call, right, commitment, preemptive right or agreement.  Except for transactions
among Company Subsidiaries or among the Company and Company Subsidiaries, with
respect to any Company Subsidiary or other entity in which the Company or any
Company Subsidiary has an equity investment (other than through a mutual fund or
similar investment account), neither the Company nor any Company Subsidiary has
(i) an obligation to make a loan or other capital contribution, (ii) any
liability for the obligations of such entity or (iii) any other obligations to
such entity.

Section 4.03.  Capitalization.

(a)                                  The authorized capital stock of the Company
consists of 20,000,000 shares of Company Common Stock and 5,000,000 shares of
Preferred Stock, par value $0.0001 per share (the “Company Preferred Stock”). 
As of the date of this Agreement:

(i)                                     6,937,003 shares of Company Common Stock
were issued and outstanding,

(ii)                                  no shares of Company Preferred Stock were
issued and outstanding,

(iii)                               Company Warrants to purchase an aggregate
277,165 shares of Company Common Stock were issued and outstanding, and

(iv)                              939,375 shares of Company Common Stock were
reserved and available for issuance upon or otherwise deliverable in connection
with the grant of equity-based awards or the exercise of Company Stock Options
issued pursuant to the 2001 Stock Option Plan.

(b)                                 Schedule 4.03(b) sets forth the number,
class or series and record owner of all Company Stock and Company Stock Options
as of the date of this Agreement.  All outstanding shares of Company Stock have
been duly authorized, validly issued and are fully paid and non-assessable. 
Except for the Company Stock Options and the Company Warrants or as set forth in
the Stockholders Agreement and except as set forth in Schedule 4.03(b), there
are no authorized or outstanding options, warrants, convertible securities,
calls, rights, commitments, preemptive rights or agreements or instruments or
understandings of any character, to which the Company is a party or by which the
Company is bound, obligating the Company to issue, deliver

17


--------------------------------------------------------------------------------




or sell, or cause to be issued, delivered or sold, contingently or otherwise,
additional shares of Company Stock or any securities or obligations convertible
into or exchangeable for such shares or to grant, extend or enter into any such
option, warrant, convertible security, call, right, commitment, preemptive right
or agreement.  No bonds, notes or other indebtedness having the right to vote on
matters on which stockholders may vote are issued or outstanding.

Section 4.04.  Authorization.

(a)                                  The Company.  The Company has all requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder.  The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly and validly authorized by all necessary action of the Board of
Directors of the Company, and no other corporate proceedings on the part of the
Company are necessary to authorize the Merger, this Agreement and the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by the Company, and assuming due authorization, execution
and delivery by each other party hereto, constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws relating to creditors’ rights generally, (ii) general principles of equity
(whether applied in a proceeding at law or in equity) and (iii) any implied
covenant of good faith and fair dealing.

(b)                                 The Stockholders.  The class and total
number of shares of Company Stock owned by each Stockholder is as set forth in
Schedule 4.04(b).  Such shares, taken in the aggregate, represent in excess of
90% of the voting power of the Company.

Section 4.05.  No Violation.

Except as set forth on Schedule 4.05, the execution and delivery of this
Agreement by the Company does not, and the consummation by the Company of the
transactions contemplated by this Agreement will not, (i) conflict with, or
result in any violation of or default or loss of any benefit under, any
provision of the Company’s or any Company Subsidiary’s Certificate of
Incorporation or By-Laws; (ii) subject to the matters described in Section 4.06,
conflict with or result in any violation of or default or loss of any benefit
under, any Law or Judgment of any Governmental Entity to which the Company or
any Company Subsidiary is a party or to which any of its property is subject; or
(iii) conflict with, or result in a breach, termination (or right of
termination) or violation of or default or loss of any benefit under the terms
of any agreement, contract, indenture or other instrument to which the Company
or any Company Subsidiary is a party or to which any of its property is subject,
or constitute a default or loss of any right thereunder or any event which, with
the lapse of time or notice or both, might result in a default or loss of any
right thereunder, except with respect to clauses (ii) and (iii) hereof, where
the conflict, breach, termination, violation, default, loss of benefit,
acceleration or loss of right would not, individually or in the aggregate, have
a Company Material Adverse Effect.

18


--------------------------------------------------------------------------------




Section 4.06.  Approvals.

The execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement by the Company will not require any
consent, approval, order, authorization or Permit of any counterparty to a
Material Contract or a lease pursuant to which the Company or a Company
Subsidiary leases the Leased Premises, or a party to any agreement, declaration,
covenant, restriction, option agreement or right of first refusal affecting
title to the Owned Property or Leased Premises, or any other third party, or any
Governmental Entity under any Law or Judgment, other than consents, approvals,
orders, authorizations, Permits and Requisite Regulatory Approvals disclosed in
Schedule 4.06 and no declaration, filing or registration with any Governmental
Entity is required by the Company or any Company Subsidiary in connection with
the execution and delivery of this Agreement and the consummation of
transactions contemplated by this Agreement, except for (i) the filing of the
Certificate of Merger as required by the DGCL and the filing of appropriate
documents with the relevant authorities of other states in which the Company or
any Company Subsidiary is qualified to do business, (ii) filings pursuant to the
HSR Act, and the expiration or termination of the applicable waiting period
under the HSR Act, or (iii) such other consents, approvals, orders,
authorizations, actions, registrations, declarations and filings the failure of
which to be obtained or made individually or in the aggregate has not had and
would not reasonably be expected to (w) have a Company Material Adverse Effect,
(x) impair in any material respect the ability of the Company to perform its
obligations under this Agreement, (y) prevent or materially impede, interfere
with, hinder or delay the consummation of the transactions contemplated by this
Agreement, or (z) filings and notices not required to be made or given until
after the Effective Time.

 

Section 4.07. Financial Statements.

(a)                                  Schedule 4.07(a) contains copies of the
following consolidated financial statements of the Company and the Company
Subsidiaries (collectively, the “Financial Statements”):  (i) the audited
consolidated balance sheet of the Company and the Company Subsidiaries as of
December 31, 2005 and December 31, 2004 and the related statements of income and
cash flows for each of the three years in the period ending December 31, 2005
(together with the notes thereto); and (ii) the unaudited consolidated balance
sheet (the “Company Balance Sheet”) of the Company and the Company Subsidiaries
as of June 30, 2006 (the “Balance Sheet Date”) and the related unaudited
statements of income and cash flows for the six month period ending on the
Balance Sheet Date.  The Financial Statements (i) present fairly in all material
respects the consolidated financial condition and results of operations of the
Company and the Company Subsidiaries as of the dates thereof or for the periods
covered thereby, except as otherwise noted therein (subject, in the case of the
unaudited Financial Statements, to normal year-end adjustments) and (ii) have
been prepared in accordance with GAAP applied on a consistent basis for the
periods involved (except as may be indicated in the notes thereto or as
described on Schedule 4.07(a)).

(b)                                 Except as set forth in Schedule 4.07(b),
neither the Company nor any Company Subsidiary has any Liabilities, other than
Liabilities (i) that have been specifically disclosed or accrued or reserved for
in the Company Balance Sheet, (ii) that have been incurred in the ordinary
course of business since the date thereof, (iii) of the type that are not
required by

19


--------------------------------------------------------------------------------




GAAP to be included in or, in the notes to, a balance sheet prepared in
accordance with GAAP, (iv) relating to operating leases incurred in accordance
with the terms of such leases in the ordinary course of business and which with
respect to clauses (ii) and (iii) that have not had, and would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

Section 4.08.  Absence of Certain Transactions.

Except as set forth on Schedule 4.08 and except for the transactions expressly
contemplated hereby, since the Balance Sheet Date, the Company and the Company
Subsidiaries have conducted their respective businesses in the ordinary and
usual course consistent with past practices.  Since the Balance Sheet Date,
there have not been any events, changes, effects or developments which have had
or would reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.  Except as set forth on Schedule 4.08 and
except for actions following the date of this Agreement undertaken in accordance
with the other provisions of this Agreement, since the Balance Sheet Date:

(a)                                  Neither the Company nor any Company
Subsidiary has (i) declared or paid any dividend or made any other distribution
with respect to Company Stock or the capital stock of any Company Subsidiary
(other than dividends or distributions made by any Company Subsidiary to the
Company), (ii) redeemed, purchased, canceled or otherwise acquired, directly or
indirectly, any outstanding shares of Company Stock or any shares of capital
stock of any Company Subsidiary (other than repurchases or acquisitions of
Company Stock from management pursuant to subscription agreements entered into
with such members of management), (iii) issued additional stock (other than upon
the exercise or conversion of outstanding options, warrants or convertible
securities), warrants, options or any other similar rights to acquire Company
Stock or any shares of capital stock of any Company Subsidiary, or (iv) split,
combined or reclassified any shares of Company Stock or any shares of capital
stock of any Company Subsidiary or issued or authorized the issuance of any
other securities in respect of, in lieu of or in substitution for shares of,
shares of Company Stock or any shares of capital stock of any Company
Subsidiary;

(b)                                 Neither the Company nor any Company
Subsidiary has merged or consolidated with any other Person or reorganized,
restructured, recapitalized, liquidated or filed a voluntary petition in
bankruptcy;

(c)                                  Neither the Company nor any Company
Subsidiary has incurred any obligation for borrowed money or entered into or
modified any material contract, agreement, commitment or arrangement with
respect to borrowed money, except borrowings in the ordinary course of business
pursuant to the Company’s existing revolving credit facilities;

20


--------------------------------------------------------------------------------




(d)                                 Neither the Company nor any Company
Subsidiary has granted any increase in compensation to any salaried employees or
paid any bonus, except for increases in salary or wages or payment of bonuses in
the ordinary course of business or in accordance with existing Employee Plans;

(e)                                  Other than provision of services or sales
in the ordinary course of business, neither the Company nor any Company
Subsidiary has (i) sold, leased, transferred or otherwise disposed of any of its
assets having a book or market value in excess of $1,000,000 individually or
$10,000,000 in the aggregate, or (ii) entered into, or consented to the entering
into of, any agreement granting a preferential right to sell, lease or otherwise
dispose of any of such assets;

(f)                                    Neither the Company nor any Company
Subsidiary has (i) incurred or committed to incur any capital expenditures or
liabilities in connection therewith other than capital expenditures or
liabilities that do not individually exceed $1,000,000; (ii) acquired or agreed
to acquire by merging or consolidating with, or acquired or agreed to acquire by
purchasing a substantial portion of the assets of, or in any other manner, any
business or Person; or (iii) except with respect to inventory purchased or to be
purchased for resale to customers in the ordinary course of business, acquired
or agreed to acquire any other assets or made any individual lease commitments
involving payments in excess of $500,000 in any one year;

(g)                                 The Company has not made any material Tax
election;

(h)                                 The Company has not changed its methods of
accounting in effect at December 31, 2005, except as required by GAAP;

(i)                                     Neither the Company nor any Company
Subsidiary has entered into or amended any Material Contract other than in the
ordinary course of business; and

(j)                                     Neither the Company nor any Company
Subsidiary has agreed or committed to do any of the foregoing.

Section 4.09.  Taxes.

Except as disclosed on Schedule 4.09,

(a)                                  all material Tax Returns that are required
to be filed (taking into account all extensions) before the Effective Time for,
by, on behalf of or with respect to the Company or any Company Subsidiary have
been or will be filed with the applicable Governmental Entity when due and all
such Tax Returns are correct and complete in all material respects and were
prepared in accordance with all applicable Tax Laws;

21


--------------------------------------------------------------------------------




(b)                                 none of such Tax Returns are now under audit
or examination by any Governmental Entity the outcome of which would,
individually or in the aggregate, have a Company Material Adverse Effect;

(c)                                  each of the Company and each Company
Subsidiary has paid or will pay in full when due all Taxes due and payable or
has made adequate provision in the Company Balance Sheet for all material Taxes,
and neither the Company nor any Company Subsidiary has knowledge of any reason
for any Governmental Entity to assess any material additional Taxes for any
period for which Tax Returns have been filed except with respect to those
additional Taxes for which reserves have been recorded by the Company;

(d)                                 no claim which currently remains unresolved
has been made in writing by an authority in a jurisdiction where the Company or
any Company Subsidiary does not file Tax Returns that the Company or such
Subsidiary currently is or may be subject to taxation by that jurisdiction;

(e)                                  there are no material liens for Taxes upon
any asset of the Company or any Company Subsidiary other than with respect to
Taxes not yet due and payable;

(f)                                    there are no outstanding agreements or
waivers extending the statutory period of limitations applicable to the Tax
Returns of the Company or any Company Subsidiary, and neither the Company nor
any Company Subsidiary has requested or received any extension of time within
which to file any Tax Return, which Tax Return has not yet been filed;

(g)                                 the Company and each Company Subsidiary has,
within the time and manner prescribed by Law, withheld, paid over and reported
all Taxes required to have been withheld, paid and reported in connection with
the amounts paid or owing to any employee, independent contractor, creditor,
stockholder, foreign Person or other third party, except where such failure
would not, individually or in the aggregate, have a Company Material Adverse
Effect;

(h)                                 neither the Company nor any Company
Subsidiary is a party to, is bound by or has any obligation under any tax
sharing agreement or similar arrangement;

(i)                                     neither the Company nor any Company
Subsidiary (i) is, or has been, a member of an affiliated group filing a
consolidated federal income Tax Return other than a group the common parent of
which is the Company, nor (ii) has any material liability for the Taxes of any
entity under Treas. Reg. § 1.1502-6 (or any similar provision of Law), or as a
transferee or successor, by contract or otherwise;

22


--------------------------------------------------------------------------------




(j)                                     none of the Company or any Company
Subsidiary has agreed to make any adjustment pursuant to Section 481(a) of the
Code (or any predecessor provision) or pursuant to any similar provision of Law,
and neither the IRS nor any other taxing authority has proposed any such
adjustment or change in accounting method; and

(k)                                  the Company and each Company Subsidiary
have made available to Parent complete and correct copies of all federal income
Tax Returns and a summary of all material federal, state, local and foreign
examination reports and statements of deficiencies assessed against or agreed to
by the Company or any Company Subsidiary, in each case, filed or received since
January 1, 2003.

For purposes of this Agreement, “Taxes” mean all United States federal, state,
local or foreign income, profits, estimated, gross receipts, windfall profits,
environmental (including taxes under Code Section 59A), severance, property,
intangible property, occupation, production, sales, use, license, excise,
emergency excise, franchise, capital gains, capital stock, employment,
withholding, social security (or similar), disability, transfer, registration,
stamp, payroll, goods and services, value added, alternative or add-on minimum
tax, estimated, or any other tax, custom, duty or governmental fee, or other
like assessment or charge of any kind whatsoever, together with any interest,
penalties, fines, related liabilities or additions to tax that may become
payable in respect thereof imposed by any Governmental Entity, whether disputed
or not.  For purposes of this Agreement, “Tax Return” means any return,
declaration, report or similar statement required to be filed with respect to
any Taxes (including any attached schedules) including any information return,
claim for refund, amended return or declaration of estimated Tax.

Section 4.10.  Litigation.

Except as set forth on Schedule 4.10 and except as would not have a Company
Material Adverse Effect, as of the date of this Agreement, (i) there are no
Proceedings pending or, to the Company’s knowledge, threatened against the
Company or any Company Subsidiary by or before any Governmental Entity or by any
Person; and (ii) neither the Company nor any Company Subsidiary is a party to
or, to the Company’s knowledge, bound by any Judgment.

Section 4.11.  Environmental Matters.

(a)                                  Except as set forth on Schedule 4.11(a),
(i) the Company and each Company Subsidiary has been, and is, in compliance with
all applicable Environmental Laws, including requirements of Environmental
Permits, except where failure to comply would not, individually or in the
aggregate, have or reasonably be expected to have, a Company Material Adverse
Effect; and (ii) the Company and the Company Subsidiaries have all Environmental
Permits, except for those Environmental Permits which the failure to have would
not, individually or in the aggregate, have or reasonably be expected to have, a
Company Material Adverse Effect.  All of the Environmental Permits are in full
force and effect and have not been repealed, except where any such failure to be
in effect or such repeal would not, individually or in the aggregate, have or
reasonably be expected to have, a Company Material Adverse Effect

23


--------------------------------------------------------------------------------




and there is no proceeding or investigation pending, or to the knowledge of the
Company, threatened which would reasonably be expected to lead to the
revocation, amendment, failure to renew, or suspension of any such Environmental
Permit which would, individually or in the aggregate, have a Company Material
Adverse Effect.  Each of the Company and each Company Subsidiary has filed when
due all materially accurate and complete applications necessary to timely renew
such Environmental Permits and all materially accurate and complete documents
required to be filed with any Governmental Entity in connection with such
Environmental Permits except where the failure to file such applications or
documents would not, individually or in the aggregate, have or reasonably be
expected to have, a Company Material Adverse Effect;

(b)                                 Except as set forth in Schedule 4.11(b) and
except as would not, individually or in the aggregate, have a Company Material
Adverse Effect, there are no outstanding or, to the Company’s knowledge,
threatened claims against the Company or any Company Subsidiary (i) for damages
or penalties relating to the presence, generation, transportation, treatment,
storage or disposal of Hazardous Materials in, under or from any Owned Property,
any Leased Premises, or any property formerly owned, leased or operated by the
Company or any Company Subsidiary; or (ii) otherwise arising under Environmental
Law; and neither the Company nor any Company Subsidiary has received any written
request for information from any Governmental Entity regarding the disposal or
release of Hazardous Materials which would, individually or in the aggregate,
have a Company Material Adverse Effect;

(c)                                  Except as set forth in Schedule 4.11(c) and
except as would not, individually or in the aggregate, have a Company Material
Adverse Effect, neither the Company nor any Company Subsidiary, and, to the
Company’s knowledge, no other Person has disposed of, spilled, or otherwise
released any Hazardous Materials at any Owned Property, any Leased Premises or
any property formerly owned, leased or operated by the Company or any Company
Subsidiary, other than in compliance with Environmental Laws and Hazardous
Materials are not otherwise present in the environment at such properties in
amounts or conditions that would reasonably be expected to result in liability
under Environmental Law and none of the Company and the Company Subsidiaries has
released Hazardous Materials at any other location which would reasonably be
expected to result in liability under Environmental Law;

(d)                                 Except as set forth in Schedule 4.11(d) and
except as would not, individually or in the aggregate, have a Company Material
Adverse Effect, (i) all Hazardous Materials generated by the Company or any
Company Subsidiary have been stored, transported, treated and disposed of by
transporters and/or treatment, storage and disposal facilities authorized under
applicable Environmental Laws or maintaining valid Environmental Permits, and
(ii) to the Company’s knowledge, neither the Company nor any Company Subsidiary
has disposed of, transported, or arranged for the disposal or transportation of
any Hazardous Materials at or to any location at which there is or has been a
release of Hazardous Materials into the environment which, regarding each of the
foregoing, would reasonably be expected to result in liability to the Company or
any Company Subsidiary under Environmental Law;

(e)                                  Except as would not, individually or in the
aggregate, have a Company Material Adverse Effect, the Company has made
available to Parent through the Dataroom

24


--------------------------------------------------------------------------------




materially true, correct and complete copies of all material reports, studies,
and analyses that are in the possession, custody or control of the Company or
any Company Subsidiary and relate to compliance by the Company or any Company
Subsidiary with Environmental Law or contamination by Hazardous Materials as
they relate to the Owned Properties and Leased Premises;

(f)                                    Except as set forth on Schedule 4.11(f)
and except as would not, individually or in the aggregate, have a Company
Material Adverse Effect, neither the Company nor any Company Subsidiary has
retained or assumed by contract any liability or responsibility for any
environmental claims or conditions; and

(g)                                 Except as would not, individually or in the
aggregate, have a Company Material Adverse Effect, completion of the transaction
contemplated by this Agreement does not require permission of any Governmental
Entity pursuant to any so-called “transaction trigger” or other Environmental
Law.

Section 4.12.  Title to Property.

(a)                                  Schedule 4.12 identifies by street address
or freeway interchange, all material real estate leased by the Company or any
Company Subsidiary (the “Leased Premises”) or owned by the Company or any
Company Subsidiary (“Owned Property”).  The Leased Premises are leased to the
Company or such Company Subsidiary pursuant to written leases, true and complete
copies of which (together with all amendments thereto) have been made available
to Parent through the Dataroom.  Except as set forth in Schedule 4.12, neither
the Company nor any Company Subsidiary is in material default under any material
term of any lease or, to the knowledge of the Company, any declaration,
restriction, covenant, option agreement or right of first refusal relating to
the Leased Premises or Owned Property, nor do any state of facts exist which
with the passage of time would constitute a material default of the Company or
any Company Subsidiary under any material term of any lease or, to the knowledge
of the Company, any declaration, restriction, covenant, option agreement or
right of first refusal relating to the Leased Premises or Owned Property.  True
and complete copies of all title policies of the Company and the Company
Subsidiaries, in the possession of the Company as of the date hereof, relating
to the Owned Property and the Leased Premises have been made available to Parent
through the Dataroom.  The Company or a Company Subsidiary has good and valid
title to the Owned Property, and good and valid leasehold title to the Leased
Premises, free and clear of all Liens, except (i) for Taxes, installments of
special assessments and governmental charges or levies not yet delinquent, (ii)
defects or irregularities in title, recorded easements, rights of way,
covenants, and other restrictions and utility easements, building restrictions,
zoning restrictions, encroachments, and other similar matters and other
easements and restrictions existing generally which do not and will not detract
in any material respect from the value, as currently operated, of any Owned
Property or Leased Premises, and do not and will not affect, in any material
respect, the ability of the Company or any Company Subsidiary to conduct its
business as it is currently being conducted on the Owned Property or the Leased
Premises, and (iii) mechanics’, carriers’, construction, workers’, repairers’
and similar Liens arising or incurred in the ordinary course of business and
(iv) as otherwise set forth on Schedule 4.12.

25


--------------------------------------------------------------------------------




(b)                                 The Company or a Company Subsidiary has good
and merchantable title to all personalty of any kind or nature owned by the
Company or a Company Subsidiary, free and clear of all Liens, (including, to the
Company’s knowledge, Liens on the lessor’s interest in leasehold estates leased
to the Company), except for (i) Liens identified on Schedule 4.12, (ii) Liens
for taxes, assessments and governmental charges or levies not yet due and
payable, (iii) Liens imposed by Law, including statutory Liens of landlords,
(iv) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations,
(v) mechanics’, carriers’, construction, workers’, repairers’ and similar Liens
arising or incurred in the ordinary course of business, (vi) Liens incurred or
deposits made in the ordinary course of business of the Company or any Company
Subsidiary, (vii) Liens of lessors of personal property; or (viii) minor
irregularities of title which do not materially detract from the value or use of
said property and assets.  The Company or a Company Subsidiary as lessee has the
right under valid and subsisting leases to use, possess and control all
personalty leased by and material to the Company or such Company Subsidiary as
now used, possessed and controlled by the Company or such Company Subsidiary.

Section 4.13.  Condition of Property.

(a)                                  All buildings, machinery, equipment and
other tangible assets currently being used by the Company or any Company
Subsidiary which are owned or leased by the Company or any Company Subsidiary
are in good operating condition, maintenance and repair, ordinary wear and tear
and casualty damage excepted, are usable in the ordinary course of business and
are reasonably adequate and suitable for the uses to which they are being put,
except where any other conditions of any building, machinery, equipment or other
tangible asset would not, individually or in the aggregate, have a Company
Material Adverse Effect.

(b)                                 True and complete copies of all surveys of
the Company and the Company Subsidiaries relating to the Owned Property and the
Leased Premises in possession of the Company as of the date hereof have been
made available to Parent through the Dataroom (the “Surveys”).  Except as set
forth in Schedule 4.13(b) and except as would not individually or in the
aggregate have a Company Material Adverse Effect, the buildings and structures
located on each of the Owned Properties and Leased Premises currently have valid
legal access to (i) public roads or valid easements over private streets or
private property for such ingress to and egress from all such buildings and
structures, and (ii) water supply, telephone, gas and electric connections, and
fire protection, in each case as is necessary for the operation of such Owned
Property or Leased Premises as heretofore conducted.  Except as set forth in
Schedule 4.13(b) or as disclosed on the Surveys and except as would not
individually or in the aggregate have a Company Material Adverse Effect, to the
Company’s knowledge, no material portion of such buildings or structures
substantially encroaches upon real property of another Person and no structure
of any other Person substantially encroaches upon any of the Owned Property or
Leased Premises.

Section 4.14.  Contracts.

Except for such items with respect to the purchase of goods for resale in the
ordinary course of business or intercompany transactions between or among the
Company and/or Company Subsidiaries, Schedule 4.14 is a complete list of all
written contracts, agreements,

26


--------------------------------------------------------------------------------




commitments, leases, sales contracts and other agreements to which the Company
or any of the Company Subsidiaries is a party as of the date of this Agreement
(i) which provide for the receipt or expenditure by the Company or any Company
Subsidiary after the date of this Agreement, of more than $1,000,000 (or, in
either case, its equivalent in non-cash consideration) per year; (ii) which
provide for the acquisition, issuance or transfer of any securities of the
Company other than this Agreement, the Company Stock Options or the Company
Warrants, (iii) which create Liens on assets of the Company or any of the
Company Subsidiaries as security for indebtedness for borrowed money, (iv) with
any fast-food or motel franchisors; or (v) with any Stockholder (or any
affiliate of any Stockholder) pursuant to which the Company (or any Company
Subsidiary) will have any Liability or obligation following the Closing, (vii)
all agreements with a labor union, or (viii) any agreement that limits the
freedom of the Company or any Company Subsidiary to compete in any line of
business with any Person or in any geographic area (all agreements, arrangements
or commitments required to be identified in Schedule 4.14 being hereinafter
referred to as the “Material Contracts”).  True and complete copies of all the
Material Contracts (including all written amendments thereto) identified in
Schedule 4.14 have been made available to Parent through the Dataroom.  Except
as set forth on Schedule 4.14, (i) all Material Contracts are valid and
existing, and the Company and the Company Subsidiaries, have duly performed
their obligations thereunder in all material respects to the extent such
obligations have accrued, and (ii) no breach or default thereunder by the
Company or any Company Subsidiary has occurred and is continuing, except in each
case, for those failures to be valid and existing or breaches or defaults which
would not, individually or in the aggregate, have, or reasonably be expected to
have, a Company Material Adverse Effect.

Section 4.15.  Employee and Labor Matters and Plans.

(a)                                  Schedule 4.15(a) lists each of the
following plans, policies, arrangements and contracts which is sponsored,
maintained or contributed to by the Company or any Company Subsidiary, or, in
the case of any “employee pension plan” (as defined in Section 3(2) of ERISA),
an ERISA Affiliate or for the benefit of any current or former employee,
director or officer: (i) any “employee benefit plan,” as such term is defined in
Section 3(3) of ERISA, whether or not subject to the provisions of ERISA; and
(ii) any other employment, consulting, collective bargaining, stock option,
stock bonus, stock purchase, phantom stock, incentive, bonus, deferred
compensation, retirement, severance, change-in-control, fringe, insurance,
disability, post-employment (including compensation, pension, health, medical or
life insurance or other benefits), vacation, medical or dental contract, policy
or arrangement which is not an employee benefit plan as defined in Section 3(3)
of ERISA (each such plan, contract, policy and arrangement being herein referred
to as an “Employee Plan”).

(b)                                 With respect to each Employee Plan, except
as set forth on Schedule 4.15(b), the Company has made available to Parent
through the Dataroom true and complete copies (including amendments) of each
contract, plan document and summary plan description (including any related
trust agreement or insurance company contract) or, if there are no such written
materials, a summary description of the Employee Plan, plus a copy of the most
recent determination letter, if applicable, and a copy of the most recent
Form 5500.  Except as set forth on Schedule 4.15(b), there have been no
amendments to, written interpretations of or announcements by the Company or any
Company Subsidiary published to employees relating to, or any changes in
employee participation or coverage under, any Employee Plan that would

27


--------------------------------------------------------------------------------




increase materially the expense of maintaining such Employee Plan above the
level of expense incurred in respect thereof for the most recent fiscal year
ended prior to the date hereof, for which financial statements have been
provided.  Schedule 4.03(b) contains a complete and accurate listing of all
outstanding Company Stock Options, indicating the extent vested or unvested, the
extent exercisable or not, the exercise price and the name of the optionee.

(c)                                  Each Employee Plan has been maintained in
compliance in all respects with its terms and the requirements prescribed by any
and all applicable statues, orders, rules and regulations, including, but not
limited to, ERISA and the Code except where the failure to be in compliance
therewith would not, individually or in the aggregate, have a Company Material
Adverse Effect.  Except as set forth on Schedule 4.15(c), with respect to each
Employee Plan, (1) no actions, suits or claims (other than routine claims for
benefits in the ordinary course) are pending, or to the Company’s knowledge,
threatened, and (2) to the Company’s knowledge, there are no facts or
circumstances that would reasonably be expected to form the basis of any such
actions, suits or claims, and (3) no administrative investigation, audit or
other administrative proceeding by the Department of Labor, the Pension Benefit
Guaranty Corporation, the Internal Revenue Service or other Governmental
Entities are in progress or pending, or to the Company’s knowledge, threatened. 
With respect to each Employee Plan which is an “employee benefit plan” within
the meaning of Section 3(3) of ERISA or which is a “plan” within the meaning of
Section 4975(e) of the Code, there has occurred no transaction which is
prohibited by Section 406 of ERISA or which constitutes a “prohibited
transaction” under Section 4975(c) of the Code and with respect to which a
prohibited transaction exemption has not been granted and is not currently in
effect, except where such “prohibited transaction” would not, individually or in
the aggregate, have a Company Material Adverse Effect.

(d)                                 Schedule 4.15(d) identifies each funded
Employee Plan which is an employee pension plan within the meaning of Section
3(2) of ERISA (including a multi-employer plan within the meaning of Section
3(37) of ERISA).  With respect to each such Employee Plan, (i) the Employee Plan
is a qualified plan under Section 401(a) or 403(a) of the Code, and its related
trust is exempt from federal income taxation under Section 501(a) of the Code;
(ii) a favorable IRS determination letter has been received and, since the date
of such IRS submission, the Employee Plan has not been amended or operated in a
manner which would be reasonably likely to have a Company Material Adverse
Effect, nor would there result any material cost or liability to remedy any such
defect; (iii) there has been no termination or partial termination within the
meaning of Section 41l(d)(3) of the Code; (iv) no Employee Plan is covered by
Section 412 of the Code; and (v) no such Employee Plan is covered by Title IV of
ERISA.  Neither the Company nor any ERISA Affiliate has ceased operations at a
facility so as to become subject to the provisions of Section 4068 of ERISA,
withdrawn as a substantial employer so as to become subject to the provisions of
Section 4063 of ERISA or ceased making contributions on or before the Closing
Date to any Employee Plan which is a pension plan subject to Section 4064(a) of
ERISA.  No event has occurred and no condition exists, with respect to any
Employee Plan that would be reasonably likely to subject the Company to any Tax,
fine, Lien, penalty or other Liability imposed by ERISA, the Code or any other
applicable Laws, which, when added to all other Liabilities under this paragraph
would reasonably be expected to have a Company Material Adverse Effect.

28


--------------------------------------------------------------------------------


(e)           Neither the Company nor any Company Subsidiary has any material
liability in respect of post-retirement health benefits for retired employees of
the Company or any Company Subsidiary except as required to avoid excise tax
under Code Section 4980B or similar provisions under state law.

(f)            Except as set forth on Schedule 4.15(f), the consummation of the
transactions contemplated by this Agreement will not entitle any employee,
officer or director to receive severance or other compensation or benefits from
the Company or any Company Subsidiary which would not otherwise be payable
absent the consummation of the transactions contemplated by this Agreement or
cause the acceleration of the time of payment or vesting of any award or
entitlement under any Employee Plan, whether or not such occurrence would
constitute a parachute payment within the meaning of Code Section 280G, and
whether or not another subsequent action or event (or lack thereof) in addition
to the transactions contemplated hereby would be required to trigger such
occurrence.

(g)           To the Company’s knowledge, since December 31, 2005, there have
been no governmental audits of the equal employment opportunity practices of the
Company or any Company Subsidiary.  Except as set forth on Schedule 4.15(g),
there are no unfair labor practice charges or complaints against the Company or
any Company Subsidiary pending before the National Labor Relations Board or
strikes, disputes, slowdowns or stoppages pending or, to the Company’s
knowledge, threatened against or involving the Company that would reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

(h)           Except as set forth on Schedule 4.15(h) (i) neither the Company
nor any Company Subsidiary is a party to or bound by, any collective bargaining
agreement with a labor union or labor organization; (ii) there is no labor
practice proceeding or labor arbitration proceeding pending, or to the Company’s
knowledge, threatened against the Company or any Company Subsidiary; and (iii)
to the Company’s knowledge there are no organizational efforts with respect to
the formation of a collective bargaining unit presently being made.

(i)            The Company has made available to Parent accurate and complete
copies of all material employee manuals and handbooks and a copy of the current
new hire orientation package relating to the employment of the current employees
of the Company and the Company Subsidiaries.

(j)            To the knowledge of the Company, neither the Company nor any
Company Subsidiary has since January 1, 2006 engaged in any unfair labor
practice of any nature.  Since January 1, 2003, there has not been any slowdown,
work stoppage, labor dispute or union organizing activity, or any similar
activity or dispute, affecting the Company or the Company Subsidiary, except for
such slowdowns, work stoppages, disputes or activities that would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.  Except as set forth on Schedule 4.15(j) and except as
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect, there are no actions, suits, claims, labor
disputes or grievances pending or, to the knowledge of the Company, threatened
or reasonably anticipated relating to any labor, safety or discrimination
matters involving any Company Employee, including charges of unfair labor
practices or discrimination complaints.

29


--------------------------------------------------------------------------------




Section 4.16.  Insurance Policies.

Schedule 4.16 contains a summary description of all material insurance policies
of the Company and the Company Subsidiaries and each such policy is in full
force and effect.  All premiums with respect to the insurance policies listed on
Schedule 4.16 which are due and payable prior to the Effective Time have been
paid or will be paid prior to the Effective Time, and no written notice of
cancellation or termination has been received by the Company with respect to any
such policy.  To the Company’s knowledge, there are no pending claims against
such insurance by the Company or any Company Subsidiary as to which the insurers
have denied coverage or otherwise reserved rights that would reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

Section 4.17.  Intellectual Property.

(a)           Schedule 4.17 contains a list of all U.S. and foreign patents,
registrations and applications for Intellectual Property owned by the Company or
Company Subsidiary.

(b)           Except as would not, individually or in the aggregate, have, or
reasonably be expected to have, a Company Material Adverse Effect, (i) the
Company and the Company Subsidiaries own or have a valid license to use all
Intellectual Property used in the conduct of their businesses as currently
conducted; (ii) neither the Company nor any Company Subsidiary has received
written notice of infringement or challenge to the right to use any Intellectual
Property; (iii) to the Company’s knowledge, the conduct of the Company and the
Company Subsidiaries’ businesses as currently conducted does not infringe or
violate the Intellectual Property of any other Person and their Intellectual
Property is not being infringed or violated by any other Person; and (iv) the
Company and the Company Subsidiaries take reasonable steps to protect and
maintain their Intellectual Property.

(c)           For the purposes of this Section 4.17, “Intellectual Property”
shall mean all United States, state and foreign intellectual property, including
patents, inventions, discoveries, technology, and know-how, copyrights and
copyrightable works (including software and software code in any form, including
source code and executable or object code), trademarks, service marks, trade
names, brand names, corporate names, domain names, URLs, web sites, logos, trade
dress and other source indicators, trade secrets and other confidential
information.

Section 4.18.  Permits.

The Company and the Company Subsidiaries have all Permits (exclusive of any
Environmental Permits and Permits with respect to state or local sales, use or
other Taxes), except for those Permits the failure to have would not,
individually or in the aggregate, have or be reasonably expected to have, a
Company Material Adverse Effect.  All of the Permits are in full force and
effect except where any such failure to be so in effect would not, individually
or in the aggregate, have or be reasonably expected to have, a Company Material
Adverse Effect, and there is no proceeding or investigation pending, or to the
knowledge of the Company, threatened which would reasonably be expected to lead
to the revocation, amendment, failure to renew or suspension of any such
Permit.  Each of the Company and each Company Subsidiary has filed

30


--------------------------------------------------------------------------------




when due all documents required to be filed with any Governmental Entity in
connection with such Permits except where the failure to file such documents
would not, individually or in the aggregate, have or be reasonably expected to
have, a Company Material Adverse Effect, and, at the time of the filing thereof,
all such filings were accurate and complete in all material respects.

Section 4.19.  Compliance with Laws.

Neither the Company nor any Company Subsidiary is in violation of, or has since
December 31, 2003, violated or failed to comply with any Law (other than
Environmental Laws, ERISA and Laws with respect to Taxes which are addressed
elsewhere in Article IV) applicable to its business or operations, except for
violations and failures to comply that would not, individually or in the
aggregate, have, or be reasonably expected to have, a Company Material Adverse
Effect.

Section 4.20.  Brokerage Fees.

The Company has not retained any financial advisor, broker, agent or finder or
agreed to pay a financial advisor, broker, agent or finder on account of this
Agreement or any transaction contemplated hereby or any transaction of like
nature except for Lehman Brothers Inc. and Credit Suisse Securities (USA) LLC,
the fees of which will be paid by the Company.

Section 4.21.  Affiliate Agreements.

Except as set forth on Schedule 4.21, there are no oral or written agreements
between the Company or any Company Subsidiary and (i) any officer or director of
the Company or any Company Subsidiary; (ii) any record or beneficial owner of
the voting stock of the Company, or (iii) any Affiliate of any such officer,
director or record of beneficial owner other than payment as compensation for
services rendered by employees in the ordinary course of employment by the
Company or any Company Subsidiary or as otherwise provided pursuant to Employee
Plans.

Section 4.22.  No Other Representations or Warranties.

Except for the representations and warranties contained in this Article IV, each
of Parent and Merger Sub acknowledges that none of the Company, any Affiliate of
the Company or any other Person on behalf of the Company or any of its
Affiliates makes any other express or implied representation or warranty with
respect to the Company or with respect to any other information provided to
Parent or Merger Sub in connection with the transaction contemplated hereunder. 
None of the Company, any Affiliate of the Company or any other Person will have
or be subject to any liabilities or indemnification obligation to Parent, Merger
Sub or any other Person resulting from the distribution to Parent or Merger Sub
(or any of their advisors), or Parent’s or Merger Sub’s (or their advisors’) use
of, any such information, including any information, documents, projections,
forecasts or other material made available to Parent or Merger Sub in the Data
Room or management presentations in expectation of the transactions contemplated
by this Agreement.

31


--------------------------------------------------------------------------------




ARTICLE V


REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Parent and Merger Sub hereby represent and warrant to the Company as follows:

Section 5.01.  Organization.

Each of Parent and Merger Sub is a real estate investment trust or corporation,
as applicable, duly incorporated, validly existing and in good standing under
the laws of the jurisdiction of its incorporation.  Each of Parent and Merger
Sub has full corporate power and authority to conduct its business as it is now
being conducted and to own, operate or lease the properties and assets it
currently owns, operates or holds under lease.  Each of Parent and Merger Sub is
duly qualified or licensed to do business and is in good standing as a foreign
corporation in each jurisdiction where such qualification or licensing is
necessary, except where the failure to so qualify or be so licensed would not
prevent or materially delay the consummation of the transactions contemplated by
this Agreement.  Parent owns beneficially, and Parent or one of its wholly-owned
subsidiaries owns of record, all of the outstanding capital stock of Merger Sub,
in each case free and clear of all Liens.  Prior to the date hereof, Parent has
provided to the Company the name of the “ultimate parent entity” for purposes of
obtaining the approvals of the Governmental Entities contemplated by this
Agreement.

Section 5.02.  Authorization.

Each of Parent and Merger Sub has all requisite corporate power and authority to
enter into this Agreement and to perform its obligations hereunder.  The
execution and delivery of this Agreement by each of Parent and Merger Sub and
the consummation by each of Parent and Merger Sub of the transactions
contemplated hereby have been duly approved by the Board of Directors and
stockholders of each of Parent and Merger Sub, and no other corporate
proceedings on the part of Parent or Merger Sub are necessary to authorize the
Merger or this Agreement, to perform their respective obligations hereunder or
to consummate the transactions contemplated hereby.  This Agreement has been
duly and validly executed and delivered by each of Parent and Merger Sub and,
assuming due authorization, execution and delivery by the Company, constitutes
the legal, valid and binding obligation of each of Parent and Merger Sub,
enforceable against each of Parent and Merger Sub in accordance with its terms,
except as such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to creditors’ rights generally, (ii) general principles of equity (whether
applied in a proceeding at law or in equity) and (iii) any implied covenant of
good faith and fair dealing.

Section 5.03.  No Violation.

The execution and delivery of this Agreement by Parent and Merger Sub does not,
and the consummation by Parent and Merger Sub of the transactions contemplated
by this Agreement will not, (i) conflict with, or result in any violation of or
default or loss of any benefit under, any provision of Parent and Merger Sub’s
respective Certificates of Incorporation or By-laws; (ii) subject to the matters
described in Section 5.04, conflict with or result in any violation

32


--------------------------------------------------------------------------------




of or default or loss of any benefit under, any Law or Judgment of any
Governmental Entity applicable to Parent or Merger Sub or by which any of their
respective properties are subject; or (iii) conflict with, or result in a
breach, termination (or right of termination) or violation of or default or loss
of any benefit under the terms of any agreement, contract, indenture or other
instrument to which Parent or Merger Sub is a party or by which Parent or Merger
Sub or any of their respective properties are subject, or constitute a default
or loss of any right thereunder or an event which, with the lapse of time or
notice or both, might result in a default or loss of any right thereunder,
except with respect to clauses (ii) and (iii) hereof, where the breach,
termination, violation, default, loss of benefit, acceleration or loss of right
or other occurrence would not prevent or materially delay the consummation of
the transactions contemplated hereby.

Section 5.04.  Approvals.

The execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement by each of Parent and Merger Sub do
not and will not require the consent, approval, order, authorization or Permit
of any Governmental Entity under any Law or Judgment, and no declaration, filing
or registration with any Governmental Entity is required by Parent or Merger Sub
in connection with the execution and delivery of this Agreement and the
consummation of transactions contemplated by this Agreement, except for (i) the
filing of the Certificate of Merger as required by the DGCL and the filing of
appropriate documents with the relevant authorities of other states in which
Parent and Merger Sub are qualified to do business, (ii) filings pursuant to the
HSR Act, and the expiration or termination of the applicable waiting period
under such Act, and (iii) those other consents, approvals, orders,
authorizations, Permits, filings, declarations or registrations the failure of
which to obtain or make would not prevent or materially delay the consummation
of the transactions contemplated hereby.

Section 5.05.  Litigation.

There are no Proceedings pending or, to the knowledge of Parent or Merger Sub,
threatened against Parent or any of its Affiliates by or before any Governmental
Entity or by any Person that would, or would reasonably be expected to, prevent
or materially delay the consummation of the transactions contemplated hereby. 
Neither Parent nor any of its Subsidiaries nor any of their respective
properties is or are a party to or bound by any Judgment that would, or would
reasonably be expected to, prevent or materially delay the consummation of the
transactions contemplated hereby.

Section 5.06.  Available Funds.


(A)           PARENT HAS DELIVERED TO THE COMPANY TRUE AND COMPLETE COPIES OF
THE WRITTEN FINANCIAL COMMITMENT, DATED AS OF THE DATE HEREOF (THE “FINANCING
COMMITMENT”) FROM MERRILL LYNCH CAPITAL CORPORATION AND MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, ADDRESSED TO PARENT, PURSUANT TO WHICH THE
FINANCING PARTIES HAVE AGREED TO LEND THE AMOUNTS SET FORTH THEREIN (THE
“FINANCING”).


(B)           THE FINANCING COMMITMENT IS IN FULL FORCE AND EFFECT AND HAS NOT
BEEN AMENDED OR MODIFIED, AND THE COMMITMENTS CONTAINED THEREIN HAVE NOT BEEN
WITHDRAWN OR

33


--------------------------------------------------------------------------------





RESCINDED IN ANY RESPECT.  THE FINANCING COMMITMENT, IN THE FORM DELIVERED TO
THE COMPANY, IS A LEGAL, VALID AND BINDING OBLIGATION OF PARENT AND, TO THE
KNOWLEDGE OF PARENT, THE OTHER PARTIES THERETO.  THERE ARE NO OTHER AGREEMENTS,
SIDE LETTERS OR ARRANGEMENTS RELATING TO THE FINANCING COMMITMENT THAT COULD
AFFECT THE AVAILABILITY OF THE FINANCING.  NO EVENT HAS OCCURRED WHICH, WITH OR
WITHOUT NOTICE, LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT OR BREACH ON
THE PART OF PARENT UNDER ANY TERM OR CONDITION OF THE FINANCING COMMITMENT, AND
PARENT HAS NO REASON TO BELIEVE THAT IT WILL BE UNABLE TO SATISFY ON A TIMELY
BASIS ANY TERM OR CONDITION OF CLOSING TO BE SATISFIED BY IT CONTAINED IN THE
FINANCING COMMITMENT.  PARENT HAS FULLY PAID ANY AND ALL COMMITMENT FEES OR
OTHER FEES REQUIRED BY THE FINANCING COMMITMENT TO BE PAID ON OR BEFORE THE DATE
OF THIS AGREEMENT.  THERE ARE NO CONDITIONS PRECEDENT OR OTHER CONTINGENCIES
RELATED TO THE FUNDING OF THE FULL AMOUNT OF THE FINANCING, OTHER THAN AS SET
FORTH IN OR CONTEMPLATED BY THE FINANCING COMMITMENT.  THE AGGREGATE PROCEEDS
CONTEMPLATED BY THE FINANCING COMMITMENT WILL BE SUFFICIENT FOR PARENT, MERGER
SUB AND THE SURVIVING CORPORATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING PAYMENT OF THE AGGREGATE MERGER CONSIDERATION AND ANY
APPLICABLE FEES AND EXPENSES.  AS OF THE DATE OF THIS AGREEMENT, PARENT DOES NOT
HAVE ANY REASON TO BELIEVE THAT ANY OF THE CONDITIONS TO THE FINANCING WILL NOT
BE SATISFIED OR THAT THE FINANCING WILL NOT BE AVAILABLE TO PARENT ON THE
CLOSING DATE.

Section 5.07.  Brokerage Fees.

Neither Parent nor Merger Sub has retained any financial advisor, broker, agent
or finder or agreed to pay any financial advisor, broker, agent or finder on
account of this Agreement or any transaction contemplated hereby or any
transaction of like nature except for Merrill Lynch Capital Corporation and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, the fees of which will be
paid by Parent.

Section 5.08.  No Other Representations or Warranties.

Except for the representations and warranties contained in this Article V, the
Company acknowledges that none of Parent, Merger Sub or any other Person on
behalf of Parent or Merger Sub makes any other express or implied representation
or warranty with respect to Parent or Merger Sub or with respect to any other
information provided to the Company.


ARTICLE VI


COVENANTS

Section 6.01.  Interim Operations of the Company.

During the period from the date of this Agreement to the Effective Time, except
as required by Law, specifically permitted by this Agreement or as set forth on
Schedule 6.01, or as otherwise consented to in writing by Parent, the Company
will and will cause each Company Subsidiary to:

(a)           use commercially reasonable efforts (consistent with operating in
the ordinary course of business and past practices) to (i) preserve intact its
present business organization, (ii) keep available the services of its present
officers and employees, (iii) preserve its relationships with clients,
suppliers, customers, distributors and others having significant

34


--------------------------------------------------------------------------------




business dealings with it, including renewing existing leases and licenses in
the ordinary course of business, (iv) maintain all assets in good repair and
condition other than those disposed of in the ordinary course of business,
(v) maintain all insurance, (vi) maintain its books of account and records in
the usual, regular and ordinary manner and (vii) otherwise operate in the
ordinary course of business;

(b)           not amend its Certificate of Incorporation or By-Laws;

(c)           not acquire by merging or consolidating with, or purchasing all or
substantially all of the assets of, or otherwise acquiring, any business of any
Person or other business organization or division thereof, in each case for
consideration having a value in excess of $5,000,000 or an aggregate value in
excess of $10,000,000;

(d)           not split, combine or reclassify its outstanding capital stock or
declare, set aside, make or pay any dividend or other distribution in respect of
its capital stock other than (i) cash dividends or distributions made prior to
the Effective Time; or (ii) dividends paid by the Company’s wholly-owned
Subsidiaries to the Company or its wholly-owned Subsidiaries;

(e)           not issue or sell (or agree to issue or sell) any shares of its
capital stock of any class or series, or any options, warrants, conversion or
other rights to purchase any such shares or any securities convertible into or
exchangeable for such shares (other than upon the exercise or conversion of
options, warrants or convertible securities outstanding on the date hereof), or
grant, or agree to grant, any such options or modify or alter the terms of any
of the above, except as contemplated under Section 2.06;

(f)            not (i)  incur any indebtedness for borrowed money other than
pursuant to the terms of the Company’s existing credit facilities in effect on
the date hereof or vary the material terms of any existing debt securities,
(ii) issue or sell any debt securities, (iii) other than in the ordinary course
of business or pursuant to the Company’s 2006 capital expenditure plan which has
previously been made available to Parent, acquire or dispose of any assets
(other than acquisitions and dispositions of goods purchased for resale in the
ordinary course of business) having a book or market value individually in
excess of $1,000,000, or (iv) other than in the ordinary course of business,
enter into, modify in any material respect or terminate any Material Contract;

(g)           not take any steps to mortgage or pledge to secure any material
obligation, or to subject to any material Lien, any of its material properties
other than pursuant to the terms of the Company’s existing credit facilities as
in effect on the date hereof or in the ordinary course of business;

(h)           not grant to any present or former director or officer, or, except
in the ordinary course of business, consultant or other employee any increase in
compensation or benefits in any form, or any severance or termination pay, or
make any loan to or enter into any employment agreement, collective bargaining
agreement or arrangement with any such Person, except in each case as may be
required by Law or the terms of any existing Employee Plan or arrangement and
except for the Additional Transaction Bonuses;

35


--------------------------------------------------------------------------------




(i)            not adopt, enter into, amend in any material respect, announce to
participants any intention to adopt or terminate, any Employee Plan or other
employee benefit plan, program or arrangement that would be an Employee Plan if
it were in effect on the date hereof, except (i) as required by applicable Law,
(ii) as disclosed on any disclosure Schedule pursuant to Section 4.15, (iii) as
contemplated under Section 2.06, (iv) in connection with the Additional
Transaction Bonuses or (v) except, with respect to the Company’s health and
medical plans, in the ordinary course of business provided such action does not
materially increase the benefits payable under such Employee Plans;

(j)            not discharge or satisfy any material Lien or pay or satisfy any
material obligation or Liability (fixed or contingent) (other than in the
ordinary course of business) or commence any voluntary petition, proceeding or
action under any bankruptcy, insolvency or other similar Laws;

(k)           not make or institute any material change in its accounting
procedures or practices unless mandated by GAAP;

(l)            not make any material Tax election or settle or compromise any
material Tax Liability;

(m)          not, other than in the ordinary course of business, enter into, or
consent to the entering into of, any agreement with any Governmental Entity
relating to the actual or threatened condemnation of any Owned Property or
Leased Premises; and

(n)           not authorize or agree to take any of the actions set forth in the
foregoing subparagraphs (a) through (l).

Section 6.02.  Access to Information.

The Company shall (and shall cause each Company Subsidiary to) afford to the
officers, employees, accountants, counsel and other representatives of Parent
and Merger Sub, reasonable access, during normal business hours, during the
period prior to the Effective Time, to all of the properties, books, contracts,
commitments and records of the Company and the Company Subsidiaries; provided
that nothing herein shall require the provision of such access to the extent it
would interfere unreasonably with the business or operations of the Company or
the Company Subsidiaries or otherwise result in any unreasonable interference
with the prompt and timely discharge by such employees of their normal duties. 
Prior to Closing, Parent and Merger Sub will hold and treat and will cause their
respective officers, employees, auditors and other authorized representatives to
hold and treat in confidence all documents and information concerning the
Company and the Company Subsidiaries made available to Parent or Merger Sub in
connection with the transactions contemplated by this Agreement in accordance
with the provisions of the existing confidentiality agreement between the
Company and Reit Management & Research LLC dated as of June 13, 2006 (the
“Confidentiality Agreement”), provided public disclosure which is reasonably
believed by Parent to be necessary in connection with the Financing, issuance of
the Securities or distribution of equity of a Subsidiary of Parent to its
shareholders or which Parent or any of its Affiliates are advised by counsel is
required by Law or the rules of any national securities exchange to be disclosed
shall not be deemed a violation of

36


--------------------------------------------------------------------------------




Parent’s or Merger Sub’s obligations under this Section 6.02 or under the
Confidentiality Agreement.  Notwithstanding anything herein to the contrary,
neither the Company nor any of the Company Subsidiaries shall be required to
provide access to or to disclose information where such access or disclosure
would violate or prejudice the rights of its clients, jeopardize the
attorney-client privilege of the Company or the Company Subsidiaries or
contravene any Law or binding agreement entered into prior to the date of this
Agreement (it being agreed that the Company, Parent and Merger Sub shall use
their reasonable best efforts to cause such information to be provided in a
manner that does not cause such violation or jeopardization).

Section 6.03.  Consents and Approvals.


(A)           EACH OF THE COMPANY, PARENT AND MERGER SUB SHALL USE ALL
REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS AND TO DO, OR
CAUSE TO BE DONE, ALL THINGS NECESSARY, PROPER OR ADVISABLE TO CONSUMMATE AND
MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, (I) TO COMPLY PROMPTLY WITH ALL LEGAL REQUIREMENTS WHICH MAY
BE IMPOSED ON IT WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT BY ANY GOVERNMENTAL ENTITY (WHICH ACTIONS SHALL
INCLUDE FURNISHING ALL INFORMATION REQUIRED BY APPLICABLE LAW IN CONNECTION WITH
APPROVALS OF OR FILINGS WITH ANY GOVERNMENTAL ENTITY), INCLUDING FILING, OR
CAUSING TO BE FILED, AS PROMPTLY AS PRACTICABLE, ANY REQUIRED NOTIFICATION AND
REPORT FORMS (X) UNDER THE HSR ACT WITH THE FEDERAL TRADE COMMISSION (THE “FTC”)
AND THE ANTITRUST DIVISION OF THE UNITED STATES DEPARTMENT OF JUSTICE (THE
“ANTITRUST DIVISION”), (II) TO OBTAIN ANY OTHER REQUISITE REGULATORY APPROVALS
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE TAKING
OF ANY ACTION CONTEMPLATED BY THIS AGREEMENT, AND (III) TO TAKE ANY ACTION
NECESSARY TO DEFEND VIGOROUSLY, LIFT, MITIGATE OR RESCIND THE EFFECT OF ANY
LITIGATION OR ADMINISTRATIVE PROCEEDING INVOLVING ANY GOVERNMENTAL ENTITY
ADVERSELY AFFECTING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, INCLUDING PROMPTLY APPEALING ANY ADVERSE COURT OR ADMINISTRATIVE
DECISION.  WITHOUT LIMITATION OF THE FOREGOING, THE COMPANY, PARENT, MERGER SUB
AND THEIR RESPECTIVE AFFILIATES SHALL NOT EXTEND ANY WAITING PERIOD OR
COMPARABLE PERIOD UNDER THE HSR ACT OR ENTER INTO ANY AGREEMENT WITH ANY
GOVERNMENTAL ANTITRUST AUTHORITY NOT TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES
HERETO.  FOR PURPOSES OF THIS AGREEMENT, A “GOVERNMENTAL ANTITRUST AUTHORITY”
SHALL MEAN ANY GOVERNMENTAL ENTITY WITH REGULATORY JURISDICTION OVER ANY
REQUISITE REGULATORY APPROVAL UNDER THE HSR ACT OR SIMILAR LAWS INTENDED TO
PROHIBIT, RESTRICT OR REGULATE ACTIONS HAVING AN ANTICOMPETITIVE EFFECT OR
PURPOSES.


(B)           WITHOUT LIMITING THE GENERALITY OF THE UNDERTAKINGS AND SUBSECTION
(A) OF THIS SECTION 6.03 AND SUBJECT TO APPROPRIATE CONFIDENTIALITY PROTECTIONS,
THE COMPANY, ON THE ONE HAND, AND PARENT AND MERGER SUB, ON THE OTHER HAND,
SHALL EACH FURNISH TO THE OTHER SUCH NECESSARY INFORMATION AND REASONABLE
ASSISTANCE AS THE OTHER PARTY MAY REQUEST IN CONNECTION WITH THE FOREGOING AND
SHALL EACH PROMPTLY PROVIDE COUNSEL FOR THE OTHER PARTY WITH COPIES OF ALL
FILINGS MADE BY SUCH PARTY, AND ALL CORRESPONDENCE BETWEEN SUCH PARTY (AND ITS
ADVISORS) WITH ANY GOVERNMENTAL ANTITRUST AUTHORITY AND ANY OTHER INFORMATION
SUPPLIED BY SUCH PARTY AND SUCH PARTY’S AFFILIATES TO A GOVERNMENTAL ANTITRUST
AUTHORITY IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.  EACH PARTY SHALL, SUBJECT TO APPLICABLE LAW, PERMIT COUNSEL FOR
THE OTHER PARTY TO REVIEW IN ADVANCE ANY PROPOSED WRITTEN AND, IF PRACTICABLE,
ORAL, COMMUNICATION TO ANY GOVERNMENTAL ANTITRUST AUTHORITY.  UPON THE TERMS AND

37


--------------------------------------------------------------------------------





SUBJECT TO THE CONDITIONS HEREIN PROVIDED, IN CASE AT ANY TIME AFTER THE CLOSING
DATE ANY FURTHER ACTION IS NECESSARY OR DESIRABLE TO SECURE THE APPROVALS FROM
ANY AND ALL GOVERNMENTAL ANTITRUST AUTHORITIES NECESSARY TO CARRY OUT THE
PURPOSES OF THIS AGREEMENT, THE PROPER OFFICERS AND/OR DIRECTORS OF THE PARTIES
SHALL USE ALL REASONABLE EFFORTS TO TAKE OR CAUSE TO BE TAKEN ALL SUCH FURTHER
ACTION.


(C)           WITHOUT LIMITING THE GENERALITY OF THE UNDERTAKINGS AND
SUBSECTIONS (A) AND (B) OF THIS SECTION 6.03, THE COMPANY, PARENT AND MERGER SUB
AGREE TO TAKE OR CAUSE TO BE TAKEN THE FOLLOWING ACTIONS:  (I) PROVIDE AS
PROMPTLY AS PRACTICABLE INFORMATION AND DOCUMENTS REQUESTED BY ANY GOVERNMENTAL
ANTITRUST AUTHORITY NECESSARY, PROPER OR ADVISABLE TO PERMIT CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (II) TAKE, OR CAUSE TO BE TAKEN,
ALL ACTIONS NECESSARY, PROPER OR ADVISABLE TO OBTAIN THE APPROVAL FOR
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BY ANY
GOVERNMENTAL ANTITRUST AUTHORITY, WHICH ACTIONS SHALL INCLUDE EACH OF PARENT AND
MERGER SUB’S AGREEMENT TO (X) SELL OR OTHERWISE DISPOSE OF, OR HOLD SEPARATE AND
AGREE TO SELL OR OTHERWISE DISPOSE OF, ANY ENTITIES, ASSETS OR FACILITIES OF THE
COMPANY OR A COMPANY SUBSIDIARY OR ANY ENTITY, FACILITY OR ASSET OF PARENT OR
ITS AFFILIATES, (Y) TERMINATE, AMEND OR ASSIGN SUCH EXISTING RELATIONSHIPS AND
CONTRACTUAL RIGHTS AND OBLIGATIONS (OTHER THAN TERMINATION THAT WOULD RESULT IN
A BREACH OF A CONTRACTUAL OBLIGATION TO A THIRD PARTY) AND (Z) AMEND, ASSIGN OR
TERMINATE SUCH EXISTING LICENSES OR OTHER AGREEMENTS (OTHER THAN A TERMINATION
THAT WOULD RESULT IN A BREACH OF A LICENSE OR SUCH OTHER AGREEMENT WITH A THIRD
PARTY) AND TO ENTER INTO SUCH NEW LICENSES OR OTHER AGREEMENTS (AND, IN EACH
CASE, TO ENTER INTO AGREEMENTS WITH THE RELEVANT GOVERNMENTAL ANTITRUST
AUTHORITY GIVING EFFECT THERETO) IN EACH CASE WITH RESPECT TO THE FOREGOING
CLAUSES (X), (Y) OR (Z) IF SUCH ACTION IS NECESSARY OR ADVISABLE OR AS MAY BE
REQUIRED BY ANY GOVERNMENTAL ANTITRUST AUTHORITY, PROVIDED THAT ANY SUCH ACTION
CONTEMPLATED BY THIS CLAUSE (II) SHALL NOT BE REQUIRED TO BE EFFECTIVE PRIOR TO
THE CLOSING AND (III) TAKE PROMPTLY, IN THE EVENT THAT ANY PERMANENT OR
PRELIMINARY INJUNCTION OR OTHER ORDER IS ENTERED OR BECOMES REASONABLY
FORESEEABLE TO BE ENTERED IN ANY PROCEEDING THAT WOULD MAKE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNLAWFUL OR THAT WOULD PREVENT OR DELAY CONSUMMATION OF ANY SUCH
TRANSACTION, ANY AND ALL STEPS (INCLUDING THE APPEAL THEREOF, THE POSTING OF A
BOND OR THE TAKING OF THE STEPS CONTEMPLATED BY CLAUSE (II) OF THIS SUBSECTION
(C)) NECESSARY TO VACATE, MODIFY OR SUSPEND SUCH INJUNCTION OR ORDER SO AS TO
PERMIT SUCH CONSUMMATION ON A SCHEDULE AS CLOSE AS POSSIBLE TO THAT CONTEMPLATED
BY THIS AGREEMENT.  THE COMPANY, PARENT AND MERGER SUB AGREE TO OFFER THE OTHER
PARTIES, IF POSSIBLE, A REASONABLE OPPORTUNITY TO PARTICIPATE IN ALL TELEPHONIC
CONFERENCES AND ALL MEETINGS WITH A GOVERNMENTAL ANTITRUST AUTHORITY.


(D)           THE FILING FEES UNDER THE HSR ACT, AS WELL AS THE FEES AND
DISBURSEMENTS OF ANY LEGAL COUNSEL OR OTHER ADVISOR JOINTLY RETAINED BY THE
PARTIES IN CONNECTION WITH ANY SUCH FILINGS, SHALL BE BORNE BY PARENT.

Section 6.04.  Employment Matters.

(a)           After the Effective Time, the Surviving Corporation shall either
(i) continue the existing Employee Plans of the Company and the Company
Subsidiaries as disclosed on Schedule 4.15(a), or (ii) provide substitutes for
some or all of such Employee Plans that provide compensation or benefits to
employees of the Company and the Company Subsidiaries that are no less favorable
in the aggregate to such employees than the replaced

38


--------------------------------------------------------------------------------




Employee Plans until December 31, 2007; provided, however, that in no event
shall the Surviving Corporation be obligated to continue, provide or otherwise
take into account Employee Plans that relate to stock options, restricted stock,
stock rights or any other equity-based arrangements; and provided further that
nothing herein shall be construed to mean that the Surviving Corporation cannot
amend or terminate any particular Employee Plan or Plans so long as the
aggregate benefits to such employees under the remaining Employee Plans and all
substituted plans are no less favorable to such employees than the existing
Employee Plans until such date.  For purposes of any such benefit plans,
(A) Parent and the Surviving Corporation shall grant all employees of the
Company credit for purposes of eligibility and vesting for all service with the
Company and the Company Subsidiaries prior to the Effective Time for which such
service was recognized by the Company; (B) any limitations on pre-existing
conditions shall be waived (but only to the extent such conditions were covered
prior to the Effective Time unless required by Law); and (C) expenses incurred
with respect to the plan year in which the Closing occurs on or before the
Effective Time shall be taken into account for purposes of establishing
satisfaction of any applicable deductible, coinsurance and maximum out-of-pocket
provisions to the same extent taken into account prior to the Effective Time.

(b)           From and after the Effective Time, the Surviving Corporation shall
honor (i) the Transaction Bonus Agreements; and (ii) the Company’s severance
plan and severance agreements which are disclosed on Schedule 4.15(a), in each
case, in accordance with the terms thereof.

(c)           Nothing in this Agreement shall be construed as granting any
Person any rights of continuing employment, other than as provided by contract.

(d)           Parent’s current intention is that the Company’s headquarters will
remain at its current location.

(e)           As soon as reasonably practicable following the date hereof, the
Company shall provide to the employees of the Company or Company Subsidiaries
party to the Transaction Bonus Agreements an amendment thereto providing that
the payout amounts will be payable in connection with the Merger whether the
Closing is before or after December 31, 2006.

Section 6.05.  Publicity.

Prior to the Closing, none of the Company, Parent, Merger Sub or any of their
agents or representatives shall issue or cause the publication of any press
release or other public statement or announcement with respect to this Agreement
or the transactions contemplated hereby without the prior written consent of the
Company and Parent (such consent not to be unreasonably withheld or delayed),
except as may be required by Law, or by the rules of any national securities
exchange or automated quotation system to which Parent or any Affiliate of
Parent is or becomes subject, and in such case shall use its reasonable best
efforts to consult with Parent and/or the Company, as applicable, prior to such
release or announcement being issued, provided Parent may issue such press
releases or other public statements or announcements as it reasonably determines
necessary and advisable in connection with its investor relations program,
conducted in the normal course, without the prior written consent of the
Company.

39


--------------------------------------------------------------------------------




Section 6.06.  Notification of Certain Matters.

From and after the date of this Agreement until the earlier of the Effective
Time or termination of this Agreement pursuant to and in accordance with Section
8.02, the Company shall give prompt notice to Parent, and Parent shall give
prompt notice to the Company, of the occurrence or non-occurrence of any event
or events the occurrence or non-occurrence of which, individually or in the
aggregate, would make the timely satisfaction of any of the conditions set forth
in Article VII impossible or unlikely.  This Section 6.06 shall not constitute a
covenant or agreement for the purposes of Sections 7.02(b) and 7.03(b).

Section 6.07.  Directors’ and Officers’ Indemnification.

(a)           Without limiting any additional rights that any employee may have
under any Employee Plan, from and after the Effective Time, the Surviving
Corporation will indemnify and hold harmless each Person who is now, or has been
at any time prior to the date hereof, a director or officer of the Company or of
any Company Subsidiary or a Person entitled to indemnification (individually a
“Covered Party” and collectively the “Covered Parties”), with respect to any
Proceedings and/or damages, penalties, Judgments, assessments, losses, costs and
expenses (including, but not limited to, attorneys’ fees) based in whole or in
part on, or arising in whole or in part out of any matter arising out of or
pertaining to matters existing or occurring at or prior to the Effective Time,
whether asserted or claimed prior to, at or after the Effective Time, to the
fullest extent that Parent or the Surviving Corporation is permitted under
applicable law.  In the event of any such Proceeding, (i) each Covered Party
will be entitled to advancement of expenses incurred in the defense of any
Proceeding from Parent or the Surviving Corporation within ten business days of
receipt by Parent or the Surviving Corporation from the Indemnified Party of a
request therefor, (ii) neither Parent nor the Surviving Corporation shall
settle, compromise or consent to the entry of any Judgment in any existing or
threatened Proceeding (and in which indemnification could be sought by such
Covered Party hereunder), unless such settlement, compromise or consent includes
an unconditional release of such Covered Party from all Liability arising out of
such Proceeding or such Covered Party otherwise consents, and (iii) the
Surviving Corporation shall cooperate in the defense of any such matter.

(b)           The certificate of incorporation and by-laws of the Surviving
Corporation shall contain provisions no less favorable with respect to
indemnification, advancement of expenses and exculpation of individuals who were
directors and officers prior to the Effective Time than are presently set forth
in the Company’s Certificate of Incorporation and By-Laws, which provisions
shall not be amended, repealed or otherwise modified for a period of six years
from the Effective Time in any manner that would adversely affect the rights
thereunder of any such individuals.

(c)           At or prior to the Effective Time, Parent shall obtain “tail” or
“runoff” insurance policies with a claims period of at least six years from the
Effective Time with respect to directors’ and officers’ liability insurance, in
either case in an amount and scope at least as favorable as the Company’s
existing policies from an insurance carrier with the same or better credit
rating as the Company’s current insurance carrier for the Covered Parties;
provided that the annual cost thereof shall not exceed 300% of the current
annual premium paid by the Company for its existing coverage in the aggregate. 
Parent shall, and shall cause the Surviving

40


--------------------------------------------------------------------------------




Corporation to, honor and perform under all indemnification agreements entered
into by the Company or any of the Company Subsidiaries.

(d)           If the Surviving Corporation or any of its successors or assigns
(i) shall consolidate with or merge into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger,
or (ii) shall transfer all or substantially all of its assets to any Person,
then, and in each such case, proper provisions shall be made so that the
successors and assigns of the Surviving Corporation shall assume all of the
obligations of the Surviving Corporation set forth in this Section 6.07.   In
addition, the Surviving Corporation shall not distribute, sell, transfer or
otherwise dispose of any of its assets in a manner that would reasonably be
expected to render the Surviving Corporation unable to satisfy its obligations
under this Section 6.07.

(e)           The provisions of this Section 6.07 are intended to be in addition
to the rights otherwise available to the current and former officers and
directors of the Company by Law, charter, statute, by-law or agreement, and
shall operate for the benefit of, and shall be enforceable by, each of the
Covered Parties and their heirs.

(f)            This covenant is intended to be for the benefit of, and shall be
enforceable by, each of the Covered Parties and their respective heirs and legal
representatives.  The indemnification provided for herein shall not be deemed
exclusive of any other rights to which an Covered Party is entitled, whether
pursuant to Law, contract or otherwise.

Section 6.08.  Additional Agreements.

Subject to the terms and conditions herein provided, except as otherwise
expressly provided herein, each of the parties hereto agrees to use all
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable, whether under
applicable Law or otherwise, or to remove any injunctions or other impediments
or delays, legal or otherwise, to consummate and make effective the Merger and
the other transactions contemplated by this Agreement.

Section 6.09.  Cooperation with Financing.

Prior to the Closing, so long as the out-of-pocket costs and expenses of the
Company and/or the Company Subsidiaries in connection therewith are Special
Costs, the Company shall provide, and shall cause the Company Subsidiaries to,
and shall use its reasonable efforts to cause the respective officers,
employees, representatives and advisors, including legal and accounting, of the
Company and the Company Subsidiaries to, provide all cooperation reasonably
requested by Parent in connection with the Financing, any issuance by Parent of
debt securities, equity securities, equity-linked securities or hybrid
securities (the “Securities”) principally to finance its obligations under this
Agreement and the other transactions contemplated by this Agreement, including
(i) participation in meetings, presentations, road shows, due diligence sessions
and sessions with rating agencies, (ii) assisting with the preparation of
materials for rating agency presentations, bank information memoranda,
prospectuses and similar documents required in connection with the Financing or
the issuance of the Securities, (iii) executing and delivering any pledge and
security documents, other definitive

41


--------------------------------------------------------------------------------




financing documents, or other certificates, legal opinions or documents as may
be reasonably requested by Parent and (iv) seeking to obtain such consents from
such parties as may be required in connection with the Financing, the Merger,
any contemplated reorganizations of the Company and the Company Subsidiaries to
occur concurrently with the Merger pursuant to Contracts to which the Company or
any Company Subsidiary is a party; provided that nothing herein shall require
such cooperation to the extent it would interfere unreasonably with the business
or operations of the Company or the Company Subsidiaries or otherwise result in
any unreasonable interference with the prompt and timely discharge by such
employees of their normal duties.

Section 6.10.  Conduct of Business of Parent and Merger Sub Pending the Merger.

Each of Parent and Merger Sub agrees that, between the date of this Agreement
and the Effective Time, it shall not, directly or indirectly, take any action
(i) to cause its representations and warranties set forth in Article V to be
untrue in any material respect; or (ii) that would, or would reasonably be
expected to, individually or in the aggregate, prevent, materially delay or
materially impede the ability of Parent or Merger Sub to consummate the Merger
or the other transactions contemplated by this Agreement.

Section 6.11.  No Adverse Change in Financial Commitments.

Parent shall not, and shall cause Merger Sub not to, in any material respect,
adversely amend, change, alter, replace or modify the terms and conditions of
the Financial Commitment prior to the Closing without the prior written consent
of the Company, not to be unreasonably withheld.  If, at any time prior to the
Closing, Merrill Lynch Capital Corporation or Merrill Lynch, Pierce, Fenner &
Smith Incorporated desires to, in any material respect, adversely amend, change,
alter or modify the terms and conditions of the Financial Commitments, Parent
shall promptly notify the Company of such event and shall permit the Company
(and such advisors the Company reasonably deems appropriate) to meet with
representatives of Parent and Merrill Lynch Capital Corporation or Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as applicable, regarding such
event.  Parent and Merger Sub shall use all reasonable efforts to arrange the
Financing as promptly as practicable on the terms and conditions described in
the Financing Commitment, including using all reasonable efforts to (i)
negotiate definitive agreements with respect thereto on the terms and conditions
contained therein and (ii) to satisfy on a timely basis all conditions
applicable to Parent in the Financing Commitment and the related definitive
agreements.

Section 6.12.  Termination of Affiliate Contracts.

Except as otherwise disclosed on Schedule 6.12, on or prior to the Closing Date,
all agreements between the Company and the Company Subsidiaries, on the one
hand, and its Affiliates, on the other hand (other than agreements solely
between the Company and the Company Subsidiaries), shall be terminated as of the
Closing, and all obligations and liabilities thereunder shall have been
satisfied.

42


--------------------------------------------------------------------------------




Section 6.13.  Stockholder Approval; Stockholder Notice.


(A)           THE COMPANY SHALL PROVIDE PARENT WITH COPIES OF THE WRITTEN
CONSENT AND, IF REQUESTED BY PARENT OR MERGER SUB, COPIES OF THE DOCUMENTATION
EXECUTED BY EACH OF THE STOCKHOLDERS APPOINTING OAK HILL THE STOCKHOLDERS
REPRESENTATIVE.


(B)           THE COMPANY SHALL PREPARE AND MAIL TO ALL STOCKHOLDERS OTHER THAN
THE STOCKHOLDERS WHICH EXECUTED THE WRITTEN CONSENT AS PROMPTLY AS PRACTICABLE
FOLLOWING THE EXECUTION OF THIS AGREEMENT THE NOTICE REQUIRED BY SECTION 228(E)
OF THE DGCL DESCRIBING IN REASONABLE DETAIL THE MERGER AND THE WRITTEN CONSENT
(THE “STOCKHOLDER NOTICE”) AND OTHERWISE TO COMPLY WITH ALL LEGAL REQUIREMENTS
UNDER THE DGCL IN RESPECT OF THE MERGER.

Section 6.14.  No Solicitation or Negotiation.

The Company agrees that between the date of this Agreement and the earlier of
(a) the Closing or (b) the termination of this Agreement pursuant to Section
8.01(b) or Section 8.02 hereof, the Company shall not, and shall cause its
directors, officers and employees not to, and shall use reasonable best efforts
to cause its representatives not to, directly or indirectly (i) solicit,
initiate, consider, encourage or accept any other proposals or offers from any
Person relating to (A) any acquisition or purchase of all or any portion of the
Company’s or any Company Subsidiary’s business or assets or any Company Stock or
the stock of any Company Subsidiary or (B) any merger, consolidation or other
business combination with any of the Company or any Company Subsidiary, (ii)
participate in any discussions, negotiations and other communications, regarding
or furnish to any other Person any information with respect to, or otherwise
cooperate in any way, assist or participate in, facilitate or encourage any
effort or attempt by any other Person to seek to do any of the foregoing or
(iii) consider, entertain or accept any proposal from any Person to do any of
the foregoing; provided that notwithstanding anything herein to the contrary,
any actions taken by the Company or a Company Subsidiary in accordance with or
otherwise permitted by Section 6.01 shall not be deemed to be a violation of
this Section 6.14.

Section 6.15.  Repayment of Outstanding Indebtedness.

Not less than two business days prior to the Closing Date, the Company shall
deliver to Parent payoff letters from third-party lenders, in form and substance
reasonably satisfactory to Parent, with respect to the Indebtedness of the
Company and the Company Subsidiaries identified on Schedule 6.15 or incurred
after the date hereof in compliance with Section 6.01.  Such payoff letters
shall specify the amount necessary to repay such Indebtedness and completely
discharge the obligations of the Company and the Company Subsidiaries with
respect thereto.  At Closing, Parent shall provide to the Surviving Corporation
the aggregate amount necessary to make such repayment and discharge, and shall
cause the Surviving Corporation or a Company Subsidiary to discharge such
Indebtedness in accordance with the delivery instructions provided in such
payoff letters.

43


--------------------------------------------------------------------------------


Section 6.16.  Consultation.

Subject to applicable Law, in connection with the continued operation of the
business of the Company and the Company Subsidiaries between the date of this
Agreement and the Effective Time, the Company shall cause its officers and the
officers of the Company Subsidiaries to confer in good faith with one or more
representatives of Parent as often as Parent shall reasonably request on
operational matters of materiality and the general status of operations.  After
January 31, 2007, the Company shall provide office facilities at its executive
offices for a representative of Parent.

Section 6.17.  Real Property Matters.

(a)           The Company shall request estoppel certificates from the lessor
under each lease pursuant to which the Company or any Company Subsidiary leases
the Leased Premises, in a form provided by Parent and reasonably acceptable to
the Company.

(b)           The Company shall provide such affidavits of title or other
certifications of title as shall be customarily and reasonably requested by the
title insurance company insuring the Surviving Corporation’s or the appropriate
Company Subsidiary’s title to the Owned Property and the leasehold interest in
the Leased Premises, in accordance with the provisions of Section 4.12, provided
such affidavits and certifications do not increase any obligations or
liabilities of the Company set forth in this Agreement.

Section 6.18.  Additional Financial Statements.

In the event required by the Securities Act or the Exchange Act and solely in
connection with obtaining the Financing or otherwise consummating the Merger, so
long as the out-of-pocket costs and expenses of the Company in connection
therewith are Special Costs, as soon as reasonably practicable upon request of
Parent, (a) the Company shall use reasonable efforts to prepare consolidated
balance sheets and statements of income, cash flows and changes in stockholders’
equity (the “Additional Financial Statements”) for the Company (and any and all
documents and consents related thereto) which comply with Regulation S-X under
the Securities Act, for inclusion in any registration statement or other public
filing of Parent or any Affiliate of Parent under the Securities Act or the
Exchange Act, and any other offering circular or document used by Parent or any
Affiliate of Parent in any other offering of securities, whether public or
private, (b) the Company shall use reasonable efforts to cause
PricewaterhouseCoopers LLP (“PWC”), its independent accountants, to cooperate
with Parent in connection with the foregoing (including, without limitation,
using reasonable efforts to cause PWC to deliver so-called “comfort letters” and
written consents relating to the foregoing).  Without limiting the generality of
the foregoing, the Company agrees that, upon reasonable notice from Parent, it
will (y) consent to the use of such Additional Financial Statements in any such
registration statement, document or circular and (z) execute and deliver, and
use reasonable efforts to cause its officers to execute and deliver (if
required), such “representation” letters as are customarily delivered in
connection with audits and as PWC and Parent’s independent accountants may
reasonably request under the circumstances.

44


--------------------------------------------------------------------------------




Section 6.19.  No Control of Other Party’s Business.

Nothing contained in this Agreement shall give Parent, directly or indirectly,
the right to control or direct the Company’s or the Company Subsidiaries’
operations prior to the Effective Time, and nothing contained in this Agreement
shall give the Company, directly or indirectly, the right to control or direct
Parent’s or its Subsidiaries’ operations prior to the Effective Time.  Prior to
the Effective Time, each of the Company and Parent shall exercise, consistent
with the terms and conditions of this Agreement, complete control and
supervision over its and its subsidiaries’ respective operations.


ARTICLE VII


CONDITIONS

Section 7.01.  Conditions to the Obligations of All Parties.

The respective obligations of each of the Company, Parent and Merger Sub to
consummate the Merger are subject to the satisfaction (or, if permissible,
waiver by the party for whose benefit such conditions exist) at or prior to the
Effective Time of the following conditions:

(a)           there shall not be any Judgment or Law restraining, enjoining or
prohibiting the consummation of the Merger; provided, however, that no party
hereto may invoke this condition unless and until such party has complied in
full with Section 6.03; and

(b)           all waiting periods applicable to the Merger under the HSR Act
shall have expired or been terminated.

Section 7.02.  Conditions to the Obligations of Parent and Merger Sub.

The obligations of Parent and Merger Sub to consummate the Merger are subject to
the satisfaction (or waiver by Parent and/or Merger Sub, as applicable) at or
prior to the Effective Time of the following further conditions; provided that
notwithstanding the foregoing or anything in this Agreement to the contrary,
after January 31, 2007, neither Section 7.02(a) nor 7.02(c) shall be a condition
to Parent and Merger Sub’s obligations to consummate the Merger:

(a)           the representations and warranties of the Company contained in
this agreement shall be true and correct when made and at and as of the Closing
as if made at and as of the Closing (except for those representations and
warranties that address matters only as of a particular date or only with
respect to a specific period of time which need only be true and correct as of
such date or with respect to such period), except where the failure of such
representations or warranties to be true and correct (without giving effect to
any materiality qualifiers set forth in such representations and warranties)
does not have and would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect; provided, however, that
notwithstanding the foregoing, the representations and warranties set forth in
Section 4.03 shall be true and correct in all material respects and the
representations and warranties set forth in the second sentence of Section 4.08
shall be true and correct in all respects at and as of the Closing as if made at
and as of the Closing (except for those

45


--------------------------------------------------------------------------------




representations and warranties that address matters only as of a particular date
or only with respect to a specific period of time which need only be true and
correct as of such date or with respect to such period);

(b)           the Company shall have performed in all material respects its
obligations hereunder required to be performed by it at or prior to the
Effective Time;

(c)           since December 31, 2005, there shall not have been any change,
event, circumstance or effect that has had or would reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect;

(d)           the Company shall have obtained the consents and Requisite
Regulatory Approvals listed in Schedule 4.06, other than such consents and
approvals the failure of which to obtain would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect;
provided that the failure to obtain any consents or approvals due to the
identity of Parent or its Affiliates shall not be taken into account in
determining whether or not the condition in this Section 7.02(d) is satisfied;
and

(e)           the Company shall have delivered to Parent a certificate (dated as
of the Closing Date), signed by an officer or officers with authority to bind
the Company as to compliance with the conditions set forth in paragraphs (a) (if
applicable), (b) and (d) of this Section 7.02.

For the avoidance of doubt, nothing in this Agreement shall be construed to
require or otherwise impose as a condition to Parent or Merger Sub’s obligation
to consummate the Merger that Parent shall have received or otherwise has
available financing in order to satisfy its payment obligations hereunder,
including with respect to payment of the Merger Consideration.

Section 7.03.  Conditions to the Obligations of the Company.

The obligations of the Company to consummate the Merger are subject to the
satisfaction (or waiver by the Company) at or prior to the Effective Time of the
following further conditions:

(a)           the representations and warranties of Parent and Merger Sub
contained in this Agreement which are qualified as to materiality shall be true
and correct and all such representations and warranties that are not qualified
as to materiality shall be true and correct in all material respects, in each
case when made and at and as of the Closing Date as if made at and as of the
Closing Date (except for those representations and warranties that address
matters only as of a particular date or only with respect to a specific period
of time which need only be true and accurate as of such date or with respect to
such period);

(b)           each of Parent and Merger Sub shall have performed in all material
respects all of its respective obligations hereunder required to be performed by
it at or prior to the Effective Time; and

46


--------------------------------------------------------------------------------




(c)           each of Parent and Merger Sub shall have delivered to the Company
certificates (dated as of the Closing Date), signed by an officer or officers
with authority to bind such Person as to compliance with the conditions set
forth in paragraphs (a) and (b) of this Section 7.03.


ARTICLE VIII


CLOSING; TERMINATION

Section 8.01.  Closing.

(a)           Unless this Agreement shall have been terminated and the Merger
abandoned, the closing of the transactions contemplated hereby (the “Closing”)
shall take place at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington
Avenue, New York, New York on the third business day following the satisfaction
or waiver of the conditions set forth in Article VII (excluding conditions that,
by their terms, cannot be satisfied until the Closing, but subject to the
satisfaction or wavier of such conditions at the Closing) or at such other place
and on such other date as shall be mutually agreed to by Parent and the
Company.  At the Closing, the parties shall exchange the documents referred to
in Article VII and all necessary filings with the Secretary of State to
consummate the Merger under the DGCL (including the Certificate of Merger) shall
be made in accordance with the applicable provisions of the DGCL.

(b)           Notwithstanding the foregoing, if in Parent’s reasonable judgment
delaying the Closing is necessary or desirable in connection with obtaining the
Financing or consummation of the “Restructuring” substantially as contemplated
by the Financing Commitment (i) so that consummation of the Merger pursuant to
this Agreement will not result in a disqualification of Parent’s status as a
real estate investment trust under the Code, or (ii) in connection with any
filings with respect to the Securities or such Restructuring with the Securities
and Exchange Commission relating to the transactions contemplated by this
Agreement deemed necessary or desirable by Parent: (A) Parent shall have the
right, by notice given to the Company on or prior to the third business day
following the satisfaction of the conditions set forth in Article VII, to delay
the Closing until such date as Parent shall determine (but not later than
January 31, 2007); and (B) Parent shall have the further right (if Parent has
exercised its right to delay the Closing under subclause (A)), by notice given
to the Company on or prior to January 26, 2007, to delay the Closing to the
extent that, in Parent’s reasonable judgment, such delay is necessary or
desirable in connection with obtaining the Financing for either or both of the
reasons set forth in clauses (i) and (ii) above, until such date as Parent shall
determine (but not later than June 30, 2007); provided that if Parent exercises
its right to delay the Closing under subclause (B), simultaneously with giving
notice to delay the Closing, Parent shall deposit with the Escrow Agent an
amount of cash equal to one hundred million dollars ($100,000,000.00) (the “Good
Faith Deposit”) pursuant to an escrow agreement on mutually agreeable terms
consistent with the terms of this Agreement.  If the Merger shall not have
occurred on or prior to June 29, 2007 (X) other than as a result of the failure
to be satisfied (or waived) of one or more of the applicable conditions set
forth in Sections 7.01 or Section 7.02(b), (d) and (e), the Good Faith Deposit
(and interest accrued thereon) shall be paid to the Company and may be retained
by it in addition to and not in lieu of any other remedy available to the
Company at law or in equity, and, accordingly, shall not be deemed to be a
substitute therefor or

47


--------------------------------------------------------------------------------




approximation thereof, or (Y) as a result of the failure to be satisfied (or
waived) of one or more of the applicable conditions set forth in Section 7.01 or
Section 7.02(b), (d) and (e), the Good Faith Deposit (and interest accrued
thereon) shall be paid to Parent.  The escrow agreement referred to above shall
contain provisions with respect to the timing and procedure of distributions of
the Good Faith Deposit (and interest accrued thereon) consistent with the
foregoing, and shall provide that, upon consummation of the Merger, the Good
Faith Deposit (and interest accrued thereon) shall be applied to the Exchange
Fund.

Section 8.02.  Termination.

Anything herein or elsewhere to the contrary notwithstanding, this Agreement may
be terminated and the Merger contemplated herein may be abandoned at any time
prior to the Effective Time, whether before or after obtaining the Stockholder
Approval:

(i)            by mutual written consent of Parent, Merger Sub and the Company;

(ii)           by the Company or Parent, if the Merger shall not have occurred
on or prior to January 31, 2007, or if Parent has exercised its rights under
Section 8.01(b)(B), if the Merger shall not have occurred on or prior to June
30, 2007; provided, however, that the right to terminate this Agreement and
abandon the Merger under this clause (ii) shall not be available to any party
whose failure to fulfill any obligation under this Agreement has been the cause
of, or resulted in, the failure of the Merger to occur on or prior to such date;
or

(iii)          by the Company or Parent in the event that any court of competent
jurisdiction or other Governmental Entity located or having jurisdiction within
the United States shall have issued a final Judgment or taken any other final
action restraining, enjoining or otherwise prohibiting the Merger and such
Judgment or other action is or shall have become final and nonappealable.

Section 8.03.  Effect of Termination.

In the event of the termination of this Agreement as provided in Section 8.02
hereof, written notice thereof shall forthwith be given to the other parties
specifying the provision hereof pursuant to which such termination is made, and
this Agreement shall forthwith become null and void, and there shall be no
liability on the part of any of the parties hereto except (i) for fraud or for
willful breach of this Agreement (it being understood and agreed that any
failure by Parent or Merger Sub to consummate the Merger in accordance with the
terms of this Agreement due to the failure of Parent to obtain the Financing
shall be deemed to be a willful breach of this Agreement) and (ii) as set forth
in Section 9.02.

48


--------------------------------------------------------------------------------




ARTICLE IX


GENERAL PROVISIONS

Section 9.01.  Non-Survival of Representations and Warranties.

None of the representations, warranties, covenants and agreements in this
Agreement or in any instrument delivered pursuant to this Agreement, including
any rights arising out of any breach of such representations, warranties,
covenants and agreements, shall survive the Effective Time, except for (i) those
covenants and agreements contained herein that by their terms apply or are to be
performed in whole or in part after the Effective Time and (ii) this Article IX.

Section 9.02.  Costs and Expenses.

Except as otherwise specifically provided herein, each party shall bear its own
expenses in connection with this Agreement and the transactions contemplated
hereby.

Section 9.03.  Notices.

All notices or other communications required or permitted by this Agreement
shall be effective upon receipt and shall be in writing and delivered personally
or by overnight courier, or sent by facsimile, as follows:

(i)            if to Parent or Merger Sub, to:

Hospitality Properties Trust
400 Centre Street
Newton, MA 02458
Attn.:  President
Facsimile:  (617) 332-2261

with a copy to:

Sullivan & Worcester LLP
One Post Office Square
23rd Floor
Boston, MA 02109
Attn.:  Richard Teller, Esq.
Facsimile:  (617) 338-2880

49


--------------------------------------------------------------------------------




(ii)           if to the Company, to:

TravelCenters of America, Inc.

24601 Center Ridge Road

Suite 200

Westlake, Ohio  44145-5634

Attention: General Counsel

Facsimile:  (440) 808-3301

with copies to

Oak Hill Capital Partners, L.P.

201 Main Street

Fort Worth, Texas 76102

Attention:  Controller

Facsimile:  (817) 339-7350

Keystone Group, L.P.

201 Main Street, Suite 3100

Fort Worth, Texas 76102

Attention: Kevin G. Levy, Esq.

Facsimile: (817) 820-1623

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York  10017

Attention:  William E. Curbow, Esq.

Facsimile:  (212) 455-2502

(iii)          if to the Stockholders Representative, to:

Oak Hill Capital Partners, L.P.

201 Main Street

Fort Worth, Texas 76102

Attention:  Controller

Facsimile:  (817) 339-7350

with a copy to:

Keystone Group, L.P.

201 Main Street, Suite 3100

Fort Worth, Texas 76102

Attention: Kevin G. Levy, Esq.

Facsimile: (817) 820-1623

or to such other address as hereafter shall be furnished as provided in this
Section 9.03 by any of the parties hereto to the other parties hereto.

50


--------------------------------------------------------------------------------




Section 9.04.  Stockholders Representative.


(A)           THE PARTIES TO THIS AGREEMENT SHALL COOPERATE WITH THE
STOCKHOLDERS REPRESENTATIVE AND ANY ACCOUNTANTS, ATTORNEYS OR OTHER AGENTS WHOM
IT MAY RETAIN TO ASSIST IN CARRYING OUT ITS DUTIES HEREUNDER.  THE STOCKHOLDERS
REPRESENTATIVE MAY COMMUNICATE WITH ANY STOCKHOLDER OR ANY OTHER PERSON
CONCERNING HIS RESPONSIBILITIES HEREUNDER, BUT IT IS NOT REQUIRED TO DO SO.  THE
STOCKHOLDERS REPRESENTATIVE HAS A DUTY TO SERVE IN GOOD FAITH THE INTERESTS OF
THE STOCKHOLDERS AND OTHER STOCKHOLDERS OF THE COMPANY WHO DESIGNATE THE
STOCKHOLDERS REPRESENTATIVE TO ACT AS SUCH, AND TO PERFORM ITS DESIGNATED ROLE
UNDER THIS AGREEMENT AND THE ESCROW AGREEMENT, BUT THE STOCKHOLDERS
REPRESENTATIVE SHALL HAVE NO FINANCIAL LIABILITY WHATSOEVER TO ANY PERSON
RELATING TO ITS SERVICE HEREUNDER (INCLUDING ANY ACTION TAKEN OR OMITTED TO BE
TAKEN), EXCEPT THAT IT SHALL BE LIABLE FOR HARM WHICH IT DIRECTLY CAUSES BY AN
ACT OF WILLFUL MISCONDUCT.  THE STOCKHOLDERS REPRESENTATIVE MAY RESIGN AT ANY
TIME BY NOTIFYING IN WRITING PARENT, THE COMPANY AND THE STOCKHOLDERS.


(A)           THE STOCKHOLDERS REPRESENTATIVE REPRESENTS AND WARRANTS TO THE
COMPANY, PARENT AND MERGER SUB: (I)  THAT IT HAS ALL NECESSARY POWER, AUTHORITY
AND CAPACITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS
OBLIGATIONS UNDER SECTIONS 3.02, 3.03, 3.04, 9.04, 9.08 AND 9.09; (II) THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE STOCKHOLDERS
REPRESENTATIVE HAS BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY ACTION ON
THE PART OF THE STOCKHOLDERS REPRESENTATIVE AND (III) THIS AGREEMENT HAS BEEN
DULY AND VALIDLY EXECUTED AND DELIVERED BY THE STOCKHOLDERS REPRESENTATIVE AND,
ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY BY EACH OTHER PARTY
HERETO, CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE STOCKHOLDERS
REPRESENTATIVE, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT THAT
SUCH ENFORCEABILITY MAY BE LIMITED BY (X) BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, FRAUDULENT TRANSFER OR OTHER SIMILAR LAWS RELATING
TO CREDITORS’ RIGHTS GENERALLY, (Y) GENERAL PRINCIPLES OF EQUITY (WHETHER
APPLIED IN A PROCEEDING AT LAW OR IN EQUITY) AND (Z) ANY IMPLIED COVENANT OF
GOOD FAITH AND FAIR DEALING.

Section 9.05.  Counterparts.

This Agreement may be executed and delivered (including by facsimile
transmission) in any number of counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute a single instrument.

Section 9.06.  Entire Agreement.

This Agreement (including the Schedules referred to herein) and the
Confidentiality Agreement sets forth the entire understanding and agreement
between the parties as to the matters covered herein and supersedes and replaces
any prior understanding, agreement or statement of intent, in each case, written
or oral, among the parties, of any and every nature with respect thereto.

Section 9.07.  Governing Law; Exclusive Jurisdiction.

This Agreement shall be governed in all respects, by the laws of the State of
Delaware, including validity, interpretation and effect, without regard to
principles of conflicts of

51


--------------------------------------------------------------------------------




law.  The parties hereto irrevocably and unconditionally consent to submit to
the exclusive jurisdiction of the courts of the State of Delaware for any
lawsuits, actions or other proceedings arising out of or related to this
Agreement and agree not to commence any lawsuit, action or other proceeding
except in such courts.  The parties hereto further agree that service of
process, summons, notice or document by mail to their addresses set forth above
shall be effective service of process for any lawsuit, action or other
proceeding brought against them in any such court.  The parties hereto
irrevocably and unconditionally waive any objection to the laying of venue of
any lawsuit, action or other proceeding arising out of or related to this
Agreement in the courts of the State of Delaware, and hereby further irrevocably
and unconditionally waive and agree not to plead or claim in any such court that
any such lawsuit, action or proceeding brought in any such court has been
brought in an inconvenient forum.

Section 9.08.  Third Party Rights; Assignment.

Except as specified in Section 6.07 and except for the rights of the holders of
Company Securities to receive Merger Consideration in accordance with Article II
and to recover, solely through an action brought by the Company, damages from
Parent in the event of a breach of this Agreement by Parent or Merger Sub, this
Agreement is intended to be solely for the benefit of the parties hereto and is
not intended to confer any benefits upon, or create any rights in favor of, any
Person other than the parties hereto and shall not be assignable without the
prior written consent of the Company, Parent and the Stockholders
Representative.

Section 9.09.  Waivers and Amendments.


(A)           THIS AGREEMENT MAY BE AMENDED BY THE PARTIES HERETO BY ACTION
TAKEN BY OR ON BEHALF OF THEIR RESPECTIVE BOARDS OF DIRECTORS; PROVIDED,
HOWEVER, THAT AFTER THE DATE HEREOF, THERE SHALL BE MADE NO AMENDMENT THAT BY
LAW REQUIRES FURTHER APPROVAL BY THE STOCKHOLDERS OF THE COMPANY WITHOUT THE
FURTHER APPROVAL OF SUCH STOCKHOLDERS.  NO MODIFICATION OF OR AMENDMENT TO THIS
AGREEMENT SHALL BE VALID UNLESS IN A WRITING SIGNED BY THE PARTIES HERETO
REFERRING SPECIFICALLY TO THIS AGREEMENT AND STATING THE PARTIES’ INTENTION TO
MODIFY OR AMEND THE SAME.


(B)           ANY PARTY HERETO MAY (I) EXTEND THE TIME FOR THE PERFORMANCE OF
ANY OF THE OBLIGATIONS OR OTHER ACTS OF THE OTHER PARTIES HERETO, (II) WAIVE ANY
INACCURACIES IN THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN OR IN ANY
DOCUMENT DELIVERED PURSUANT HERETO AND (III) SUBJECT TO THE REQUIREMENTS OF
APPLICABLE LAW, WAIVE COMPLIANCE WITH ANY OF THE AGREEMENTS OR CONDITIONS
CONTAINED HEREIN.  ANY SUCH EXTENSION OR WAIVER SHALL BE VALID IF SET FORTH IN
AN INSTRUMENT IN WRITING SIGNED BY THE PARTY OR PARTIES TO BE BOUND THEREBY AND
REFERRING SPECIFICALLY TO THE TERM OR CONDITION TO BE WAIVED.  THE FAILURE OF
ANY PARTY TO ASSERT ANY RIGHTS OR REMEDIES SHALL NOT CONSTITUTE A WAIVER OF SUCH
RIGHTS OR REMEDIES.

Section 9.10.  Schedules.

Disclosure of any fact or item in any Schedule shall not be deemed to constitute
an admission that such item or fact is material for the purposes of this
Agreement.

52


--------------------------------------------------------------------------------




Section 9.11.  Enforcement.

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms.  It is accordingly agreed that the parties shall be entitled to
specific performance of the terms hereof and costs of enforcement (including
attorneys fees); this being in addition to any other remedy to which such
parties are entitled at law or in equity.  The parties agree that,
notwithstanding anything to the contrary contained in this Agreement, in the
event of a breach of this Agreement by Parent or Merger Sub (whether or not due
to a failure to obtain the Financing), the damages recoverable by the Company
for itself and on behalf of the holders of the Company Securities shall be
determined by reference to the total amount that would have been recoverable by
the holders of Company Securities if all such holders brought an action against
Parent as intended third party beneficiaries hereunder.

Section 9.12.  [Reserved.]

Section 9.13.  Headings; Interpretation.

The descriptive headings contained in this Agreement are included for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.  When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”  The words “hereof,” “herein,” “hereby” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The word “or”
shall not be exclusive.  This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

Section 9.14.  Nonliability of Trustees.

THE DECLARATION OF TRUST ESTABLISHING PARENT, A COPY OF WHICH, TOGETHER WITH ALL
AMENDMENTS THERETO (THE “DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDES THAT THE NAME
“HOSPITALITY PROPERTIES TRUST” REFERS TO THE TRUSTEES UNDER THE DECLARATION
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF THE PARENT SHALL BE HELD TO
ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, THE PARENT.  ALL PERSONS DEALING WITH THE PARENT, IN ANY WAY, SHALL
LOOK ONLY TO THE ASSETS OF PARENT FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE
OF ANY OBLIGATION.

[signature page follows]

53


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first written above.

 

TRAVELCENTERS OF AMERICA, INC.

 

 

 

 

 

 

 

By:

/s/ Timothy L. Doane

 

 

Name:  Timothy L. Doane

 

 

Title:  President and CEO

 

 

 

 

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name:  John G. Murray

 

 

Title:  President

 

 

 

 

 

 

 

HPT TA MERGER SUB INC.

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name:  John G. Murray

 

 

Title:  President

 

 

 

 

 

 

 

SOLELY IN ITS CAPACITY AS
“STOCKHOLDERS REPRESENTATIVE”
FOR PURPOSES OF SECTIONS 3.02, 3.03,
3.04, 9.04, 9.08 AND 9.09 OF THE
AGREEMENT:

 

 

 

 

OAK HILL CAPITAL PARTNERS, L.P.

 

 

 

 

By:

OHCP GenPar, L.P., its General Partner

 

 

 

 

By:

OHCP MGP, LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Kevin P. Levy

 

 

Name:  Kevin P. Levy

 

 

Title: Vice President

[Signature Page to Merger Agreement]


--------------------------------------------------------------------------------